 564DECISIONSOF THE NATIONALLABOR RELATIONS BOARDBlue Cross Blue Shield of MichiganandJoanneCoffmanandPatti L.Hodgson and Local 2500,InternationalUnion,United Automobile, Aero-space and Agricultural Implement Workers ofAmerica,UAW, Party to the Contract. Cases7-CA-24555(1) and 7-CA-24555(2)30 September 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSBABSON AND STEPHENSOn 21 May 1986 Administrative Law JudgeNancy M. Sherman issued the attached decision.The Respondent filed exceptions and a supportingbrief.'The General Counsel filed cross-exceptionsand a brief in support of its cross-exceptions and inanswer to the Respondent's exceptions. The Unionfiled an answering brief to the Respondent's excep-tions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions, cross-exceptions,and briefs and has decided to affirm the judge's rul-ings, findings,2 and conclusions3 and to adopt therecommended Order4 as modified herein.'The General Counsel moved to strike certain portions of the Re-spondent's brief because they pertain to the subjects of mootness of theinstant case and settlement discussions that occurred posthearing and arenot part of the record before usWe grant the General Counsel's motionto strike and have not considered these excised portions of the Respond-ent's brief2The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings3We disavow the implication, which is contained in fns 12 and 42 ofthe judge's decision, that a failure to plead agency status for an individualforecloses attributing his remarks to the Respondent on any agency basis,even though a violation premised on such remarks is not urged by theGeneral CounselIn agreeing with the judge'sfinding that the Respondent violated Sec8(a)(3)and(1),we rely on evidence establishingthat theRespondent his-toricallynevermaintained two separate promotional ladders for itsexempt and nonexempt employees The Respondent's current practice isto give preferential consideration for exempt positions to employees whoare not represented by a union Thus, it is clear that the Respondent'spromotional practice is based on union considerations and not job qualifi-cations because nonexempt bargaining unit employees who previouslywould have been considered on an equal basis with nonexempt nonbar-gaining unit employees for exempt jobs are no longer considered equallymerely because they now are represented by the Union4The judge granted, in part, the General Counsel's request that theOrder include a visitatonal clause authorizing the Board, for compliancepurposes, to obtain discovery from the Respondent under the FederalRules of Civil Procedure with supervision by the United States court ofappeals enforcing this Order Under the circumstances of this case, wefind it unnecessary to include sucha clauseWe agree with the judge, for the reasons statedin her decision, that the Charging Parties and 12other unit employees represented by the Unionwere discriminated against in violation of Section8(a)(1) and (3) of the Act when the Respondentdenied them equal consideration for the systems li-aison analyst position at its Detroit office, whichbecame available on 6 February 1985. We alsoagree that the judge properly refused to defer thisdispute to the contractual grievance-arbitrationprocedure of the applicable collective-bargainingagreement between the Respondent and the Union,but only for the reasons we discuss.In rejecting deferral, the judge relied on threeseparategrounds: (1) even though the disputeraised by the complaint allegations is arguably cog-nizableunder the parties' collective-bargainingagreement, all parties have agreed that the Re-spondent in fact engaged in the conduct describedby the complaint and that such conduct did notviolate the parties' collective-bargaining agreement;(2) the Charging Parties have not "voluntarily in-voked" the grievance-arbitrationmachinery re-quired as byUnited Technologies Corp.5because nogrievance relating to the complaint allegations hasbeen filed;6 and (3) the Union's and the ChargingParties' interests in pursuing a grievance relating tothe complaint allegations are not in substantial har-mony and may have an adverse impact on the han-dling of such grievance on this matter.7InUnited Technologies Corp.,supra, the Boardreaffirmed the principle stated inCollyer InsulatedWire,192 NLRB 837 (1971), that when a disputearises under an existing collective-bargaining agree-ment, it should be resolved in the grievance-arbi-trationmachinery that was voluntarily created bythat agreement. The 1984-1987 Detroit contractcontains a grievance-arbitration procedure that cul-minates in "final and binding" arbitration and thatdefines a grievance as any dispute involving the"application, interpretation or alleged violation ofone (1) or more provisions of this Agreement."The Respondent primarily relied on section 4.018of its 1984-1987 Detroit contract in support of itsS 268 NLRB 557 (1984)8We specifically do not rely on this ground because, contrary to thejudge's analysis,United Technologies Corp,supra,did not change thewell-established principle that "the filingof a grievance is not a prerequi-site to deferral "Urban N Patman, Inc,197 NLRB 1222 (1972) AccordHendrickson Bros,272 NLRB 438 (1985) See alsoCarolina Freight Carri-ers Corp,281 NLRB 440 (1986)'There is no evidence of union hostility toward the Charging Partiesthatwould preclude deferralat this timeCfHendricksonBros,supraThis section statesContinued286 NLRB No. 50 BLUE CROSS BLUE SHIELD565claim that a dispute involving a unit employee'stransfer to a nonunit job is a grievance cognizableunder the contract. Section 4.01 of the, contract isspecifically oriented towards the elimination of dis-crimination based on race,religion,color, age, sex,national origin,and handicap,asmanifested by itsplain language. There is no mention, whatsoever,of the National Labor Relations Act (NLRA) orunion discrimination.9 In the instant case, in the ab-sence of any contrary evidence of intent, the lan-guage relied on by the Respondent is defined bythe specifically enumerated types of discriminationin section 4.01, rather than being a catchall permit-ting an arbitrator to construe union discrimination,as prohibited by the collective-bargaining agree-ment.Without submitting any relevantbargaining his-tory underlying the adoption of section 4.01, theRespondent argued that the term "fair employmentpractices, laws and regulations" on its face is ex-pansive enough to include the NLRA and unfairlabor practices.CitingPostal Service., i 0theRe-spondent contended that the Board, on at least oneotheroccasion,has broadly defined a similarphrase to include the NLRA.Postal Service,how-ever, bears no resemblance to this case becausethere was no dispute that the unfair labor practiceallegations came within the scope of the bindinggrievance-arbitration procedure. The Board in thatcase didnot have to decide whether the phrase"consistentwith applicable laws and regulations"encompassed the NLRA because the parties, in es-ARTICLE4-FAIREMPLOYMENT PRACTICES4 01 The Company and the Unionrecognize their respective re-sponsibilities under federal and state laws and regulations relating tofair employment practicesThe Companyand the Union also recog-nize the moral principles involved inthe area of civilrights and haveaffirmed their commitment not to discriminatewith respect to bar-gaining-unitjobs because of race, religion, color, age, sex,nationalorigin, or handicap,and to administer thisAgreementin accordancewithapplicablefair employment practices,laws and regulations TheCompany and the Unionrecognize the desirability of increased com-munication and cooperativeeffort on this subject (i)to encourageemployees and grievance representatives to use,where applicable,the grievance and arbitrationprocedureas the exclusive contractualmethod for the promptresolution of all suchcomplaints, (ii) to de-termine the cause of such complaintsin order to reduce the probabil-ity of suchclaims arisingor recurring,and (iii)tomaintain liaisonwithappropriatefederal and state civil rights agenciesfor the fol-lowing purposes(a) to increase understanding,(o) to promoteandencourage the use of the contractual grievance and arbitration proce-dure in orderto avoid multiplicityof litigation in many forms [sic]simultaneouslywhich is frequentlytime consuming,contradictoryand, hence, non-productiveto relievingemployee problems, (c) toseek solutions to mutual problems,(d) to relievetensions in this area,and (e)to exchange information,expertiseand advice The Unionagrees that it will discourage its membersfrom bypassing the griev-ance and arbitrationprocedure with respect to any claim or com-plaint againstthe Company which may be made the subject of agrievanceunder the Agreement9CfSafeway Stores,252 NLRB 1323 fn 2 (1980) (union discriminationis specified)10 270 NLRB 979 (1984)sence, agreed that it did. The Respondent alsoargued that, although the contract inUnited Tech-nologiesCorp.,supra, actually listed the NLRA asone of the discrimination laws subject to the griev-ance-arbitration procedure, this inclusion of theNLRA by name should not dictate a differentresult here, a situation in which a generic term isused instead.Once again,the Respondent'sargu-ment has missed the mark.Because the contractualclause inUnited Technologiesspecifically identifiedthe NLRA, the Board was able to conclude that itwas "manifest . . . that the parties contemplatedthat [the dispute raised by the complaintallega-tions] be resolved under the grievance-arbitrationmachinery." 268 NLRB at 560 fn. 20.InUnitedTechnologiesthe Board deferred be-cause it found that the subject of the complaint al-legations was clearly cognizable under the parties'contractual grievance-arbitration procedure.TheBoard has consistently deferred where the disputearguablyarisesfrom the collective-bargainingagreement between the parties. See, e.g., RoyRob-insonChevrolet,228 NLRB 828, 830 (1977);South-westernBellTelephoneCo.,198NLRB 569, 570(1972); andUrban N. Patman,supra. Cf.L.M. Set-tlesConstructionCo., 259 NLRB 379, 383 (1981).This requirement is not met in the instant case. Wewould need a stronger indicator than section 4.01standing alone to conclude otherwise because it isnot reasonable to anticipate that an interpretationof section 4.01, nor the other contract provisionscited by the Respondent, will resolve the unfairlabor practice issues here.Our dissenting colleague, who merely disagreeswith our view that the unlawful discriminationhere does not "arise under the parties' collective-bargainingagreement"within themeaning ofUnited Technologies,supra, sounds the alarm and invery exaggeratedterms announcesthatwe deni-grate national labor policy favoring "peaceful reso-lution of labor disputes." As co-stewards of nation-al labor policy, we franklysee little that is nonpea-ceful in our refusal to defer in this case. More im-portantly, however, our dissenting colleague hasmissed the point. Theinitialinquiry for deferralpurposes isnot"whether the preference systemused by the Respondent here violated the contract,or whether the Union waived rights under the con-tract" (which eventually may be the basis for theemployer's defense), but simply whether the con-tractmakes it unlawful to discriminate on the basisof union activity.We have found that it does not, 566DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDand that is the full measure of our difference withour colleague in this proceeding.I IInRam ConstructionCo.,228 NLRB 769, 774 fn.18 (1977), the Board adopted the decision of thejudge, who had refused to defer the dispute in issueto the parties' contract, because the employer'scontract interpretation was untenable and unfound-ed. InRamthejudge specifically observed that:Board policy designed to facilitate private dis-pute settlement machinery does not counte-nanceabdication of its jurisdiction to remedyunfair labor practices simply because the partycharged has interposed an unfounded contrac-tual defense, predicated upon little more thansophistry. [Id.]Here,we find that,as in the situation inRam,theRespondent's contention that promotions ofunit employees to exempt positions is coveredunder the parties' contract is so plainly lacking inmerit that it does not even rise to the level of anarguableclaim under the contract. Therefore, wefind deferral is not appropriate here because thedispute is not arguably cognizable under the par-ties'contract.ORDERThe National Labor Relations Board adopts therecommendedOrder of the administrative lawjudge as modified below and orders that the Re-spondent,Blue Cross Blue Shield of Michigan, De-troit,Michigan,its officers, agents, successors, andassigns, shalltake the action set forth in the Orderas modified.Substitute the following for paragraph 2(g)."(g)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply."CHAIRMAN DOTSON,dissenting.The threshold issue in this case is whether theBoard should defer to the parties' contractualgrievance-arbitration process. Simple adherence tothe Board's deferral policy enunciated inUnitedTechnologies,268 NLRB 557 (1984), should haveobviated the need for the protracted proceedingsinvolved in this case.Instead,my colleagues refuseproperly to apply this policy here and thus deni-grate the"national laborpolicy ofpeaceful resolu-tion of labor disputes."AT&T Technologies v. Com-municationsWorkers of America, 475 U.S.643, 650(1986).The facts are painstakingly set forth in thejudge's opinion. The salient fact under review hereis the Respondent's admitted preference to nonunitemployees for promotion to nonunit jobs, i.e., theRespondent does not consider employees represent-ed by the Union for nonunit jobs because they arein theunit.In particular,we are concerned herewith two Charging Parties who claim discrimina-tion because they were automatically rejected for asystemsliaisonanalyst job that became available in1985.1 The judge found, and my colleagues agree,that the Respondent's conduct here violated theAct. This contention should not yet be addressedby the Board, however, because Board precedentclearly requires that thisissuebe deferred in thefirstplace to the parties' contractual grievance-ar-bitration procedure.The contract under consideration here contains adetailed final and binding arbitration clause:Unless otherwise expressly provided in thisAgreement, the above grievance-arbitrationprocedure shall be the sole and exclusivemeansfor resolving any dispute between anemployee, group of employees or the Unionand the Company involving the application,interpretation or alleged violation of one (1) ormore provisions of this Agreement.The contract also contains a "Fair EmploymentPractices" provision, 2 as well as a management-rights provision, seniority-in-transfer provision, andjob-posting clause.The judge found that although the dispute be-tween the parties was arguably cognizable underthe comprehensive contract, including the provi-sionsdescribed above, deferral was not appropriatebecause (1) the parties agreed the conduct did notviolate the contract, (2) the grievance-arbitrationprocedure had not been invoked, and (3) the Unionand the Charging Parties were not in substantialharmony concerning the practice involved.My colleagues correctly reject the latter twogrounds for failing to defer. See ante fns. 6 and 7.However, they incorrectly determine that the dis-pute does not "arguably arise" under the contract.The proper touchstone for resolving this issue isour decision inUnitedTechnologies.We therestated (268 NLRB at 559):It isfundamental to the concept of collec-tive bargaining that the parties to a collective-bargainingagreement are bound by the termsof their contract.Where an employer and aI IThe dissent also erroneously implies that there is conflicting evi-' It is also undisputed that the Respondent gives preference to unit em-dence pertaining to the contract negotiations for sec 4 01 of the 1984-ployees over nonumt employees for promotion to jobs within the unit1987 Detroit contract.In fact,the record is devoid of any relevant bar-represented by the Union.gaining history underlying the adoption of that contractual provision.2Thisprovision is set forth in detail at fn 8 of the majority opinion. BLUE CROSS BLUE SHIELD567union have voluntarily elected to create dis-pute resolution machinery culminating in finaland binding arbitration,itiscontrary to thebasic principles of the Act for the Board to jumpinto the fray prior to an honest attempt by theparties to resolve their disputes throughthat ma-chinery.For dispute resolution under the griev-ance-arbitration process is as much a part ofcollective bargaining as the act of negotiatingthe contract. In our view, the statutory pur-pose of encouraging the practice and proce-dure of collective bargaining is ill-served bypermitting the parties to ignore their agree-ment and to petition this Board in the first in-stance for remedial relief. [Emphasis added, fn.omitted.]The initial inquiry then is whether the preferencesystem used by the Respondent here violated thecontract or whether the Union waived rights underthecontract.Such questions fall indisputablywithin that class of issues well suited for resolutionby grievance and arbitration, as they require reso-lution of contractual language and bargaining histo-ry. See,e.g.,Postal Service, 271NLRB 1297 (1984).My colleagues decline to defer to arbitrationhere because, in their view, the dispute does not ar-guably arise from the contract. In so deciding, themajority launches into a detailed analysis of theFairEmployment Practices provision of the con-tract, and dismisses the Respondent's claim that theunfair labor practice alleged will be decided in anarbitration forum because, my colleagues assert, "itis not reasonable to anticipate that an interpretationof [the contract's provisions] will resolve the unfairlabor practice issues here." Ante at 6. Yet, in so de-ciding, my colleagues perform the precise functionsthe arbitration process, mutually agreed to by theparties, is to perform.3In sum, the Board here has usurped the parties'own agreed-on method for resolving disputes underthe contract.Whether the parities agreed that theRespondent's practice should be permitted is amatter for an arbitrator to decide in the first in-stance.Any other result here will only encourageextensive prearbitral litigation, as parties spar onthemeaning of contractual language and seek toavoid their contractual responsibilities. The Board,consistent with its deferral policies, should not abetparties in such an attempt.Richard P. Connolly, Esq.,for the General Counsel.Theodore R. Opperwall, Esq.andWilliam T. Hickey, Esq.,of Detroit, Michigan, for the Respondent.William A.Wertheimer,Esq.,of Detroit,Michigan, forLocal 2500.DECISIONSTATEMENT OF THE CASENANCY M. SHERMAN, Administrative Law Judge. Thiscase was heard before me in Detroit, Michigan, on 7-9October 1985, pursuant to charges filed on 3 May 1985by Joanne Coffman and Patti L. Hodgson, and a com-plaint issued on 13 June 1985. At all times material here,Coffman and Hodgson werein a bargainingunit repre-sented by Local 2500, International Union, United Auto-mobile, Aerospace and AgriculturalImplementWorkersof America; this Local Union and its parent Internationalare hereafter referred to as (Local 2500 and the Interna-tional).The complaintas issued allegesthat RespondentBlue Cross Blue Shield of Michigan violated Section8(a)(1) and(3) of the National Labor Relations Act (theAct) by refusing since about 23 April 1985, because Coff-man andHodgson are represented by Local 2500, toconsider them on an equal basis withnonbargaining unitemployees for nonbargaining unit job positions. Early inthe hearing, counsel for the General Counsel (the Gener-alCounsel) stated that he was contending that Hodgson,Coffman, and other employeesin the bargainingunit rep-resented by Local 2500, were discriminatedagainst, inviolation of Section 8(a)(3) of the Act, by being deniedequal consideration for the systems liaison analyst posi-tion.'This assertion aside, the General Counsel did notthenmove for leave to amend the complaint, whoseprayer for relief does not in terms request backpay forany employees except Coffman and Hodgson.2 Shortlybefore the General Counsel thus explained his position,Respondent's counsel stated that the matter should be de-ferred to the grievance-arbitration procedure in the bar-gaining agreementto which Respondent and Local 2500were parties when Coffman and Hodgson were allegedlydiscriminatedagainst.A few minutes after this explana-tion by the General Counsel, Respondent's counsel ad-vanced the defense of waiver by union contract. TheGeneral Counsel's posthearing brief includes a motionfor leave to amend the complaint. Respondent thereafterfiled an opposition to the motion. This matter is consid-ered infra, section 11,F, l.On the basis of the entire record, and after due consid-eration of the briefs filed by the General Counsel, Re-spondent, and Local 2500, I make the following8This isnot a casewhere the employer'sargumentis sheer "sophist-ry" Therecord reveals conflicting evidence concerning the backgroundof negotiations withrespect tothe contractThere canbe little doubtthat apartymay waive rights in a contract See, e.g.,Continental Tele-phone Co,274 NLRB 1452 (1985), enfd.without published opinion (9thCir 1986) And surelymy colleagues would not find on this record atthis time that the Respondent's practice here was so inherently destruc-tive ofSec 7 rights that deferralwould not beapps opriate See, e g ,Postal Service,270 NLRB 979 (1984)iThe General Counsel averred that suchaction by Respondent wastaken pursuantto a corporate policy with respect toemployees in anyunion-represented bargaining unitsHowever, inresponse to a questionby me, the General Counsel specificallystated that his allegations of dis-crimination were limited to the unit representedby Local 25002The General Counsel has neverin terms soughtto alter thisportionof his prayer for relief 568DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.JURISDICTIONRespondent is a Michigan corporation that is engagedin providing prepaid health care insurance in various fa-cilitiesthroughoutMichigan,including its principaloffice and place of business at 600 East Lafayette in De-troit.During 1984,a representative period,Respondentpurchased,and caused to be directly transported and de-livered to its various Michigan facilities,goods and mate-rials valued in excessof $50,000 from points located out-sideMichigan.During that same year, Respondent'sgross revenues exceeded$1million.Ifind that, as Re-spondent admits,Respondent is engaged in commercewithin the meaning ofthe Act,and that assertion of ju-risdiction over its operations will effectuate the policiesof the Act.Local2500 is a labor organization within the meaningof the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionAt least so far as relevant here, Respondent classifiesemployees as "exempt" employees (who are exempt fromthe overtime provisions of the Fair Labor Standards Act,29 U.S.C. § 201-219)and "nonexempt" employees, whoare protected by such provisions.None of Respondent'sexempt employees is or(so far as the record shows) hasever been in a union-represented bargaining unit.3Beforesome of Respondent'snonexempt employees becameunion represented,allof them were considered on anequal basiswith exempt personnel for transfer intoexempt jobs.At the timeof the October1985 hearing,many but not all of Respondent's nonexempt employeeswere in union-represented units.Nonexempt employeeswho were not so represented were still being consideredon an equal basis with exempt personnel for transfer intoexempt jobs.All the bargaining units referred to in the instantrecord consisted of nonexempt office clerical employeesand related nonexempt classifications.The employeeswho work in Michigan locations outside of Detroit arereferred to in the record as "out-state"employees. Noneof them is representedby Local 2500.B. Events Involving Units not Represented by Local25001.The 1974-1977 Flint contractSo far as the record shows, Respondent's Flint officewas the first to be represented by a union. On 19 July1974 Respondent executed a collective-bargaining agree-ment covering out-state employees in Flint, Michigan.Local 1811, a local of the International, executed andwas a party to that contract. The contract recites thatthe International is a party; the signature of Dean E.Nelson appears on the signature page over the typewrit-tenwords "Dean E. Nelson, International Representa-8 Some exempt personnel are supervisors,but notall of them aretive";and the signature of Donald Ellis appears on thesignature page overthe typewrittenwords"DonaldEllis,Director,Region 1C,UAW." Local2500's counselstated on the recordthat theInternational was a party toall the contracts in question here.I find thatthe Interna-tionalwas a party to this agreement even though Nel-son's and Ellis' signatures appear(along with those of a"chairman"and a"committee member")under the type-written heading"Local Union 1811, UAW."The 1974contract,which by itsterms was to expireno earlier than June1977, indicatesthat for purposes rel-evant here,an employee's seniority dates from his or herdate of employment in the bargaining unit.The contractfurther states:.. . Seniority Of Employees Promoted Outside Bar-gaining Unit.In the event an employee is promotedto a non-bargainingunit job in the Flint DistrictOffice and is thereafter transferred by the Employerback into the bargainingunit,the seniority of suchemployee shall be reinstated including the period oftimespent in the non-bargaining unit job in theFlint District Office.... Bidding Procedure.In the eventof a permanentvacancy ina bargainingunit job, the job will beposted in the Flint District Office only for a periodof five (5) working days. During such period inter-ested bargainingunit employees may apply for thejob. . . . After the close of the posting period, theCompany shall award the job to the applicant whoismost qualified of those qualified to perform thejob on thebasisof her ability, education,trainingand experience. . . . In the event the qualificationsof more than one applicant are deemed equal, thejob shall be awarded to the most senior applicant.The successful applicant shall then be given a trialperiod ofnot lessthan ten (10) nor more than sixty(60)working days. If, during such trial period, theCompany determines that the applicantis not quali-fied for the job, she shall be returned to her formerjob, and the job will be filled by the next mostqualified applicant, if any, or, if there is none, by anew hire.In addition,the 1974 contractcontainsthe followingprovisions:.. .Management's Rights:The conduct of the Com-pany's business and all the rights of Management,except as explicitly limited by this Agreement, maybe exercised by the Company in its sole discretion.These rights include, but are not limited to, the fol-lowing.1.The right to . . . promote . . . and transfer em-ployees, including the exercise of judgment as to re-quirements and qualifications.3.The right to promote employees to jobs not cov-ered by this Agreement. BLUE CROSS BLUE SHIELD569An addendum to this contract, which addendum con-sists of a letter dated 19 July 1974 from Personnel Man-ager Gerald Cole to International Representative Nelson,states, inter alia:During the term of the1974-1977collective bar-gaining agreement,the following understandingswill apply:2.Bargaining unit employees shall have no right totransferto or bid forcompany jobs outside of thebargaining unit and shall have no seniority rightswhatsoever with respect to jobs outside the bargain-ing unit.However,bargaining unit employees willhave the same opportunity to apply for jobs outsidethe bargaining unit as do persons who are not em-ployees of the company.Employees who transfer asa result of this applicationwill becreditedwiththeir full, continuouscompanyservice for purposesof pension,vacation,bank time,and administrativetime.An undated addendum to the 1974-1977 contract, re-garding holiday pay, shows that Respondent was a partyto.a bargaining agreement with Local 1811 and the Inter-national dated 1 June 1972. Respondent's counsel statedat the hearing that out-state units had been representedsince 1970. Company witness Rodney Meyer, who hasworked for Respondent since 1970 and was one of Re-spondent's representatives in negotiating the 1980-1981out-state and 1981-1984 Detroit contracts, testified thatthe first time he saw Respondent's preferential policystatedwas in the 1974 contract, but that this policycould have been followed earlier.2.The 1978-1980 out-state(including Flint)contractIn 1978 or 1979, Respondent executed a collective-bar-gaining agreement that covered nonexempt employees inat least two out-state offices, including Flint. The unionparties to this contract, which is not in the record and isreferred to here as the 1978-1980 contract, includedLocal 1781, probably included Local 1811, and may haveincluded other locals; but there is no contention thatLocal 2500 was a party thereto. As previously noted,Local 2500's counsel stated on the record, in effect, thatthe International was a party to this agreement.During the effective period of this agreement, whichexpired in 1980, Local 1781 filed grievances complainingthat bargaining unit employees were being denied trans-fers to nonunit jobs because such employees were in thebargaining unit. Respondent denied these grievances onthe basis of the letter of understanding that had been in-cluded in the 1974-1977 contract with Local 1811 andthe International covering the Flint office. Local 1781'sfinancial secretary and chairperson Adrienne Simpson, anemployee who (inferentially) did not work in the Flintoffice, testified that this letter was not part of the 1978-1980 bargaining agreement, and that before Respondentbrought up the letter during grievance discussions underthat agreement, she had been unaware of its existence.3.The 1980-1981 out-state (including Flint)contractInMarch 1980, Respondent executed a collective-bar-gaining agreement,to expire by its terms no earlier thanMarch 1981, which covered employees in 16 out-state lo-cations, includingFlint but not Detroit. The union par-ties to thisagreementwere the International and itsLocals 1781, 1811, and 2145. This contract stated that se-niority was effective "as of the most recent hire date as apermanent full-time employee."The only witness who testified about thenegotiationsthat led up to this agreement was Rodney Meyer, whowhen he testified was Respondent's director of sales butwho during the 1980 negotiations was Respondent's man-ager of regionalcustomer service and acted as one ofRespondent's representatives. Meyer, one of five personswho executed the agreement on Respondent's behalf, tes-tified that during these negotiations, Respondent wasconcerned about "equal movement" across the line fromnonunit tounitpositions, because "we wanted to provideequalopportunity to all [of Respondent's] employees. .. but more importantly, we were concerned aboutwhat would happen if the bargaining unit people movedinto non-bargaining units andthen, for some reason,wanted to get back into the bargaining unit and we wereconcerned about the process that we would employ inthat particular situation." As to this latter question, theexecuted contract stated:Seniority of Employees Promoted Outside of the Bar-gaining Unit.In the event an employee is promotedto a non-bargaining unit job and remains on thenon-bargaining unit job for six (6) months or more,they shall lose all bargaining unit seniority. Anyreturn to the bargaining unit shall be only at Com-pany option.Meyer further testified that the "International Reps"took the position at the bargaining table that the fillingof bargaining unit jobs should be based exclusively on se-niority and that nonbargaining unit employees should nothave "equal application" to bargaining unit jobs. Meyerwent on to testify that Respondent took the position thatall employees within the organization should have "equalapplication" to jobs, whether the jobs were in or not in abargaining unit, and that "application" to those jobsshould be based on qualifications and not on seniority.Meyer further testified that "the union" said that "bar-gaining-unit jobs belonged to the union and that theywere going to bargain or establish the job bidding proc-ess for those jobs and that non-unit jobs were the Com-pany's and that the provisions for bidding or promotinginto those jobs was the Company's responsibility."Meyer testified on direct examination that InternationalRepresentatives Nelson, Richard Root, and another suchrepresentative (whose name Meyer could not recall, buthe was probably thinking of Robert Angus),' acting on* These three individuals executed the agreement as "International rep-resentatives " 570DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbehalf of "theunion," reached an agreement with Re-spondent "that bargaining-unit employees would havepreference to bargaining-unit jobs and that that prefer-ence could be based on seniority, and, then, whetherthey were qualified to do the work, and for the non-bar-gaining-unit jobs, that bargaining unit employees couldbe considered for those jobs, but only after all non-bar-gaining peoplehad been considered"; and that "externalapplications" would be considered after Respondent had"exhausted" all bargaining unit candidates. On cross-ex-amination,Meyer gave somewhat confused testimony,which I interpret as follows: The "International Reps"saidthat they would agree that "bargaining-unit jobs areours and non-bargaining-unit jobs are yours. We will dic-tatewhat policies govern bargaining unit jobs; the Com-pany ... may dictate what the policies will be for non-bargainingunits."Respondent then said "fine," but thatit thought bargaining unit employees should have an op-portunity to be considered for nonbargaining unit jobs.The "union" had no objection to this idea.Meyer went on to testify that it was his understandingthat the agreement about which he had testified cameunder paragraph 3 of the "Management's Rights" clause.This clause in the 1980-1981 out-state agreement is virtu-ally the same as the management rights clause in the1974-1977 Flint Agreement (supra sec. 11,13, 1).In addition, the 1980-1981 out-state contract provided:When the Company decides to fill an open positionin a bargainingunit job, the job shall be posted forthree (3) working days in that office. In the eventthat there are no successful bidders, the job will beposted in the other represented offices for a periodof five (5) working days. During such period, inter-ested bargaining unit employees may apply for thejob . . . . After the close of the posting period, theCompany shall award the position to the person itdetermines is the most senior qualified applicant4.The 1981-1984 out-state contractIn 1981, Respondent executed a bargainingagreementcovering all 17 of Respondent's then out-state offices, in-cluding about 14 of the offices (including Flint) coveredby the 1980-1981 agreementand about 3 offices not cov-ered by the 1980-1981 agreement. The contract includedthe following "Letter of Understanding re Non-Bargain-ing Unit Jobs":Bargaining-unit employees shall not be denied theopportunity of applying for jobs posted pursuant tothe Company's non-negotiated job posting policy,nor shall any such employee(s) be rejected on thebasis that they are ineligible to apply for non-bar-gaining-unit jobs. If qualified, such employee(s) willbe considered if no other qualified employees spe-cifically covered by that policy are selected.Also, the contractcontained a management rightsclause that reads in itsentirety:It is understood and agreed that the Companypossesses and may exercise all of the rights, powers,privileges and authority that it had prior to the exe-cution of this Agreement, and that nothing in thisAgreement shall be construed or implied to limittheCompany in any way in the exercise of anysuch rights, powers, privileges, or authority, exceptto the extent relinquished,modified or limitedherein.So far as relevant here, the contractual definition ofthe term "seniority" was aboutthe same asthe definitionin the 1980-1981 out-state contract (supra, II,B,3). Also,the 1981-1984 out-state contract contained virtually thesame provisions as the 1980-1981 contract with regard tothe seniority of employees promoted outside thebargain-ing unit(supra, sec. II,B,3). The 1981-1984 out-state con-tract further provided:Job Postings.When a bargaining-unit position isposted, the Company shall post thesamefor five (5)consecutive working days in all out-state represent-ed offices. Interestedbargaining-unitemployeesduring this periodmay apply for the postedjob....After the close of the posting period, selection shallbe made in the following sequence: (a) the mostsenior qualified applicant in the office in which thejob exists; then (b) the most senior qualified appli-cant in the bargaining-unit ... .Meyer testified on direct examination that during thenegotiations that led to the 1981-1984 contract,. . . essentially the samediscussionstook place thathappened in 1980 in that the union continued totake the position that seniority [within theunit]wasthe governing factor for the bidding of jobs withinthe bargaining units and that non-bargaining unitemployees could not have equal application for bar-gainingunit jobs in the job bidding process. .. .The Company's position was that all employeeswould be considered equally for all jobs within theorganization and that theirpremisefor placingsomebody in those jobs should be based on qualifi-cations, rather than seniority or length of service... . The outcome was that we agreed that wewould continue with the same practices we hadover the prior years and that were documented inthe 1980 contract and that is thatnon-bargaining-unit employees would have no seniority or biddingrights to bargaining-unit jobs and that in the case ofnon-bargaining-unit jobs,that bargaining-unit em-ployees could only be considered after all non-bar-gaining-unit employees had been considered.Meyer testified that this "outcome" was "specificallyagreed to in the 1981 negotiation," by International Rep-resentatives Angus, Nelson, and Root. Still on direct ex-amination,Meyer testified that the "Letter of Under-standingreNon-BargainingUnit Jobs" was specificallyagreed to by "the union," that this letter carried out thepolicy that existed under the previous contracts, and that BLUE CROSS BLUE SHIELDas to the drafting technique, "what we did is take it outof the management rights clause and specifically devel-oped and agreed to" the letter of understanding. Oncross-examination,Meyer initially testified that "theunion" had requested that the language in the 1980-1981contract about promotion to nonunit jobs be changed inthe 1981-1984 contract; in effect, he attributed this al-leged request to a discussion about seniority for biddingon unit jobs, but he then testified that this principle hadbeen established in 1974. Later, he testified that the letterof understanding was put into the contract 'because bothRespondent and "the union" felt that "we needed to de-velop some language that covered that particular item,"and that he could not recall who brought up the eventu-ally adopted procedure of using a letter of understand-ing.Meyer testified, in substance, that because of the lan-guage of the management rights clause in the 1980-1981contract, the literal language of that contract (althoughnot its intent),unlike thelanguageof the 1981-1984 con-tract in view of the letter of understanding, affordedunion employees no rights with respect to nonunit jobs.sMeyer testified that during bargaining negotiations in1981, as well as 1980 (see supra, sec. II,B,3), Respondentwas concerned about "equal movement" across the linefrom nonunit to unit positions, because "vie wanted toprovide equal opportunity to all [of Respondent's] em-ployees . . . but more importantly., we were concernedabout what would happen if the bargaining-unit peoplemoved into non-bargaining units and then for somereason, wanted to get back into the bargaining unit andwe were concerned about the process that we wouldemploy in that particular situation." Meyer testified thatin 1981, as well as 1980, Respondent addressed theseconcerns to "the union." As previously noted, as to thislatter issue the 1980 and 1981 agreements were identical.Employee Simpson,who represented Local 1781during the 1981 negotiations and signed the 1981-1984contract on that Local's behalf, testified that during thesediscussions, International Representative Angus said thatRespondent could not discriminate against "our people"by not allowing them to bid on nonunit jobs, that the1974-1977 letter of understanding was meaningless, thatitdealt only with the Flint office and before the existingunit had been organized, and that "we don't agree tothat letter and . . . were seeking to change that letter atthispoint in time." Simpson went on to testify thatAngus and Respondent's representative Eugene Cuskeargued back and forth, and finally agreed on the 1981letter of understanding as a compromise.The 1981 negotiations are further discussed infra, sec-tion II,F,3,a.5.The 1984-1987 out-state contractIn 1984, Respondent executed a contract, to expire noearlier than 1987, with the International and its Locals1781, 1811, and 2145. The agreement states, "The Com-pany recognizes the Union as the exclusive bargaining-agent" for employees at 18 specified locations, including5According to Meyer, "the union" agreed to this language in the1980-1981 contract because "the unit was very small and both parties feltthat was sufficient languageto cover theneed at that time "571about 14 of the offices (including Flint) covered by the1981-1984agreementand about 4 not so covered.The 1984-1987 contract contains a management rightsclause virtually identical to the correspondingclause inthe 1981-1984 out-stateagreement.The 1984-1987 con-tract also contains a job-posting clause, which, for pur-poses relevant here, is substantially the same as the cor-responding clause in the 1981-1984 out-stateagreement.As to the seniority of employees promoted outside thebargainingunit, the 1984-1987 contract includes thesame clauseas was included in the 1980-1981 and 1981-1984 out-state agreements,but adds that an employee re-turned toa bargainingunit job in accordance with thisprovision "shall thereafter begin to accrue seniority asany other bargaining-unit employees." Also added was aclause that as to temporary promotions out of the bar-gaining unit,itfreezes the transferees' seniority duringthat period but does not subject to company option theirright to return to the unit. Under the 1984-1987 contract,seniority is based on the employee's "most recent hiredate into the bargaining unit," defined as "UAW Locals1781, 1811, and 2145 collectively." In addition, the 1984-1987 contract contains the following "Letter of Under-standing. . . Re Non-BargainingUnit Jobs":Bargaining-unit employees shall not be denied theopportunityof applying for non-bargaining-unitjobs. If qualified, such employee(s) will be consid-ered.Any disputes regarding the selection or rejec-tion for anon-bargainingunit job are not subject tothe grievance procedure.6As to how the changes in the letter of understandingcame to bemade,Meyer testified that International Rep-resentativesWatson, Nelson, and Root said that the bar-gaining unitmembers had the impression that they were"totally restricted" from bidding on nonunit jobs; thattheseInternationalrepresentatives proposed to modifythe languageof the letter of understanding "to the effectthat [bargaining-unit] employees had the opportunity tobid [and] there would be certain provisions on how theapplication would be considered"; that theseInternation-al representatives said "that the prior practice for theplacement of non-bargainingunit people into non-bar-gaining unitjobs was intact and we would continue tofollow the practices that we had over the previousyears"; and that Respondent agreed to that. Meyer fur-ther testified that it was Respondent that proposed theparticularmodification that was eventually agreed to.RegionalRepresentative RichardWaskin, who was thechief union negotiator with respect to this contract, testi-fied that the letter of understanding was changed at theinsistanceof Company Representative Meyer. AccordingtoWaskin, Meyer said that in practice Respondent wasposting bothbargaining unit and nonbargainingunit posi-6The contractualgrievance procedure applies to a "complaint" or"grievance,"whichlatter term is defined as "a complaint .concerningthe application,interpretation,or alleged violationof theprovisions ofthisAgreement" Aftera "grievance" has been processed through the ap-plicable steps of the grievance procedure and is submitted to an arbitra-tor, he "shall have the authority to hear and determine any grievance in-volving an alleged violationof thisAgreement " 572DECISIONSOF THE NATIONAL LABORRELATIONS BOARDtions, that "even though [the 1981-1984 letter of under-standing]mentioned something secondhand or secondclass,that they just weren't applying it that way; theywereconsideringeverybodyequally,"andwere"promot[ing] from within, prior to hiring off the street,based on qualifications, not by seniority at the non-bar-gaininglevel"; and further said that he wanted to con-form the language to the practice. Waskin further testi-fied that language regarding the grievance procedurewas generated by his remark that as to nonunit positions,he did not know how the Union could grieve on Re-spondent's selection of applicants on the basis of relativequalification,when the Union does not have the right torepresent a person in a nonbargaining unit position.Local 1781 Representative Simpson testified that theUnion was not concerned that unit employees were mis-construing the 1981-1984 letter of understanding regard-ing nonunit jobs; that the Union made no proposal onthis issue; that all the changes in the letter came at Re-spondent's request; thatRespondent's only expressedreason for its proposed change was that it did not wanttheUnion to file grievances whenever Respondent"denied people"; and that the parties agreed that place-ment on nonbargaining unit jobs would not be a grieva-blematter because the applicants were going to beplaced according to qualification. This matter is furtherdiscussed infra, section II,F,3,b.Simpson further testified that because after the execu-tion of the 1981-1984 out-state agreement she did not re-ceive any grievances regarding promotions to nonunitjobs, she believed that out-state unit employees werethereafter considered for such jobs on a nondiscrimina-tory basis.Meyer testified that even after the executionof the 1984-1987 out-state contract, Respondent contin-ued its prior practice of considering unit members fornonunit jobs only if no qualified nonunit employees ap-plied.C. Detroit Contracts to Which Local 2500 Was aParty1.The 1981-1984 Detroit contractAboutMarch 1981, Respondent'sDetroitofficebecame unionized for the first time. In September of thatyear, Respondent executed a collective-bargaining agree-ment, effective until September 1984, with the Interna-tional and its Local 2500 covering nonexempt employeesin Respondent's Detroit office. In preparing for the 5-1/2months of negotiations that led up to this agreement,InternationalRepresentative PaulMassaron,who hadnever previously negotiated with Respondent, read Re-spondent's 1980-1981 out-state contract with the Interna-tional and its Locals 1781, 1811, and 2145 (see supra, sec.II,B,3).He thereby became generally aware that thisagreementhad provisions relating to promotion of unitemployees into nonunit positions. As previously noted,about this matter, the only clause in the four corners ofthe 1980-1981 contract is a provision, in the managementrights clause, giving Respondent the right in its sole dis-cretion, except as explicitly limited by the agreement, "topromote . . . and transfer employees, including the exer-cise of judgment as to requirements and qualifications[and] to promote employees to jobs not covered by thisAgreement."Massaron testified that he did not knowhow Respondent operated under thislanguage.As to the out-state unit, most of the negotiations tookplace in Lansing. For a week or two, however,negotia-tions for both units took place in the same building inDetroit, and (sometimes) simultaneously. During the ne-gotiations concerning the Detroit unit,Massaron hadcontact with the union team that was negotiating withRespondent as to the out-state unit.Massaron testified,without direct contradiction, that during this period theunion representatives never discussed among themselvesthe out-state practice regarding promotion of unit em-ployees into nonunit jobs. 7During negotiations at the bargaining table about theDetroit unit, Respondent proposed a contract clause thatas to promotions to jobs in the bargaining unit, both unitand nonunit employees would be entitled to equal con-sideration, if qualified, and Respondent would select themost qualified employee-applicant without regard to se-niority.Respondent further said that it wanted to givenonunit, exempt employees rights to move back into bar-gaining unitpositions in the event of a reduction in staffor, perhaps, if such employees or Respondent did notwant them to remain in their nonunit jobs.Respondent's negotiating team included company wit-nessRichard Jesky, who is Respondent's director ofcomputer operations. Jesky andMassaronboth testifiedthat as to promotions inside the unit, the Union proposedat the bargaining table that such promotions be given tothe qualified applicant who had the most seniority in andwas already working in the bargaining unit. However,their testimony conflicts on the context of the parties'discussion of this proposal. Massaron testified that at thebargaining table, this union proposal was discussed solelyin connection with Respondent's proposal regarding pro-motions into both unit and nonunit jobs; denied, in effect,that at the bargaining table this union proposalwas dis-cussed in connection with Respondent's proposal regard-ing nonunit employees' right to move back into unionpositions; and denied any bargaining table discussion of a"linkage between the fact" that the Union would get aseniority-based system for the unit and Respondentwould have the right to use an equal kind of preferencefor nonunit jobs. On the other hand, Jesky testified thatat the bargaining table, a proposal was made that unitjobs be filled by unit members on the basis of seniority inthe unit, and that nonunit employees be given preferencein filling nonunit jobs. On directexamination,he testifiedthat this entire proposal emanated from the Union. Oncross-examination, he initially vacillated about who madethis alleged proposal,8 but eventually testified that Re-7Employee Simpson, a Local1781 representativewho wasparticipat-ing in the out-state negotiations,had receivedgrievancesfromout-stateunit employees complainingthat theywere being deniedpromotions be-cause they were inthe bargaining unit She testified that she participatedin only "a couple"of meetingswith Local 2500, at whichonly moneyissues were discussed.a "We proposed-put it on the table, theissue of allowing exempt em-ployees to move out andin return,we would giveequal consideration tobargaining unit employees for exempt positionsThe rebuttalwas, no,you take care of yours andwe'll takecare of ours. Who proposed it tous,who evolvedit, I'msorry,I just can't be thatspecific for you " BLUE CROSS BLUE SHIELD573spondent told the Union that in exchange for "promo-tional consideration" of exempt employees, Respondentwould agree to give unit employees equal considerationfor any exempt position; and that Massaron rejected thisproposal by saying ". . . you take care of yours andwe'll take care of ours." Jesky testified on both directand cross-examination that this discussion of promotionswas connected to Respondent's proposal about permit-ting nonunit employees to return to the bargaining unit,but his testimony is vague about what this connectionwas.On direct examination, Jesky testified that during ne-gotiations, the parties agreed that Respondent "wouldpost the [nonunit] position; [Respondent] will fill fromthe exempt rank, the non-unit rank, and should [Re-spondent] not find a qualified applicant [Respondent]would expand within the unit and select a candidatefrom the unit that had qualifications for the position."Jesky went on to testify that this agreement "never madeit" in the written contract. On cross-examination, Jeskytestified that he was not present when thisagreementwas allegedly reached. At this point, and in response tothemotion of the General Counsel and Local 2500 tostrike all of Jesky's testimony on hearsay grounds, Istated on the record that I would not regard as probativeJesky's testimony directly that an agreementwasreached.During negotiations, certain side bar discussions wereengagedin by onlyMassaronand Cuske, who was Re-spondent's principal negotiator until his death on 1 Seli-tember 1981, before the contract was executed. On redi-rect examination, Jesky testified that after one of thesesidebar discussions which, according to Jesk y, took placeafter the bargaining table discussion described earlierThe issue was resolved in my mind when Mr.Massaron said,"You're going to take care of yourpeople and we're going to take care of ours." Thatwas where it was resolved in my mind, that thatwas that agreement and that agreement had beenformulated beginning at the table and into sidemeetings and later inthe context of promotion ofindividualswithin the exempt rank was discussed.And that in my mind settled that agreement, andthere were some references at the bargaining tableafterwards for that ... .On cross-examination, Jesky testified as follows:Q.Was there any further discussion after the sidebar at the main table about this issue?A. As I previously testified, it was referenced, interms of that we agreed that we would handle it.Q. Who referenced it?A. Both parties.Q. What did they say?A. That we needn't continue the discussion ofhow we placed the exempt employees in a reduc-tion of work force situation, nor do we need to con-cern ourselves with the promotion of exempt em-ployees; that's agreed to, because the union takescare of their own and we will take care of ours.Q.Who said that? Who said that?A. I can't answer that for you.Q. How manymanagementpeople were there atthe meeting?A. Approximately five, with other people comingin from timeto time.Q. Who was assigned to be the note taker?A. Mr. Laidlaw, I believe."Q. Did this subject ever come up afterthis sidebar?A. Only as a reference that we were moving on.We didn't need to discuss that point any longer.Q.Who said that?A. I can't-that's the problem,Ican'ttellyouthat.Q. Which side said that?A. I'm sorry, I can't tell you.Q. Is that all they said?A. Yes.Company witness Meyer executed the 1981-1984 De-troitagreement on Respondent's behalf, but was notasked about these remarks; nor was Jesky asked whetherMeyer was present when they were made. Laying thestricken testimony by Jesky to one side, the only directevidence about what happened during the side bar is thetestimony of Massaron. He unequivocally denied havingmade any side agreements with Respondent that relatedto how people got promoted, other than what was in thecontract, or making any oral agreement with Cuske, orever making side agreements with employers, whereinonly he and the employer knew what had been dis-cussed.However,Massaron's testimony is somewhatequivocal as to whether he reached any oral side agree-ments with Respondent about any subject.1 ° He testifiedthat both at the bargaining table and at a side bar withCuske,Massarontook the position that as to Local2500's unit, the Union would not agree to promotions onthe basis of qualifications; and "quid pro quo" was usedin connection with proposals that, partly in return forwage and other union concessions, "outside of the unit,they would use qualifications; inside of the union, theywoulduse most seniorqualified."Massaronfurther testi-fied that during a sidebar with Cuske, Cuske said that hewanted to make a proposal that as to nonunit jobs, non-unit employees would be given first consideration andunit employees would be given second consideration.Massaron,who had never before participatedin negotia-tionswith Respondent, went on to testify that in reply,8Both the 1981 and 1984 Detroit agreements were signed, on Re-spondent's behalf,by Richard Laidlaw, coordinator,labor relations10 Jesky testified that "I believe"there were other agreements that didnot "make the contract," in addition to the alleged agreement about pn-onty forplacement in nonunit positionsThe only specificagreement hedescribed was that in responseto Jesky'sexpressedconcernabout trans-fer into his computer department of employeeswithout therequiredskills,Massaron agreed at the bargaining table that in this area, "wecould use the seniority position of time [in]job and time[in] departmentand time [in]company for purposes of promotion" Laying toone sidethe testimony of Massaron,referredto in the text,nobody elsetestifiedabout this matter 574DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhe told Cuske that Massaron would have to check withcounsel about the legality of such a clause, and, in addi-tion, that the employee bargaining committee (in a unitthat had just been organized) might be reluctant toaccept a first agreement that limited the opportunities theemployees had enjoyed before they chose union repre-sentation.Massaron testified that Cuske asked him to"think about it," and that this was the end of the discus-sion.Respondent's posthearing brief contends that forcertain alleged "cold-record" reasons (see infra, sec.II,F,3,c),Massaron's testimony about this sidebar discus-sion should not be credited. Massaron testified that theproposal described by Cuske was never raised or ad-dressed at the bargaining table after this discussion, andwas not put across the table at all.The Detroit contract eventually agreed to contained amanagementrights clause and a clause defining seniority,which were virtually identical to the correspondingclauses inthe 1981-1984 out-state contract (supra, sec.II,B,4).In addition, the 1981-1984 Detroit contract pro-vided:Seniority of Employees Promoted Outside of Bar-gaining Unit.Employees promoted to a job outsideof thebargaining unit afterthe effective date of thisAgreement shall have their bargaining-unit seniorityfrozen as of the date of their promotion. Any returnto a bargaining-unit job shall be only at the Compa-ny's option. Employees, if any, returned to a bar-gaining-unit job in accordance with this sectionshall thereafter accrue further seniority as any otherbargaining-unit employee.Job Postings:When a bargaining-unit position isposted[interested]bargaining unit employees .. .may apply for the posted job. .. .After the close of the posting period, selectionshall be made in the following sequence: (a) themost senior qualified applicant in the department inwhich the job exists; (b) the most senior qualifiedapplicant in the seniority unit in which the jobexists;and (c) the most senior qualified other appli-cant in the bargaining unit... .A letter of understanding attached to the 1981-1984Detroit agreement states, "The numerous promotiongrievancesfiled by the Union during contract negotia-tionsaresettledon the basis of prospective reliefachieved by the Union in successfully negotiating a 'mostseniorqualified' promotion standard."2.The 1984-1987 Detroit contractJesky and Massaron did not participate in the negotia-tionof Respondent's 1984-1987 contract with the Inter-national and its Local 2500; nor (so far as the recordshows) did Meyer. Of the 15 persons who signed the1984-1987 agreement on Respondent's behalf, 3 hadsigned the 1981-1984 agreement.Of the threeInterna-tional representatives who signed the 1984-1987 agree-ment, one had signed the 1981-1984 agreement. Of thenine Local 2500 representatives who signed the 1984-1987 agreement,two had signed the 1981-1984 agree-ment.The 1984-1987Detroit contract included a manage-ment rights clause virtually identical to the managementrights clauses in the 1981-1984Detroit contract, the1981-1984 out-state contract,and the 1984-1987 out-statecontract(see supra,sec. II,B,4). In addition,the 1984-1987 Detroit contract defined seniority in virtually thesame way(that is,based on the employee'smost recenthire date)as had the 1981-1984 Detroit contract and allthe out-state contracts since at least 1980. The clauses en-titled"Seniority of Employees Promoted Outside of Bar-gaining Unit"are virtually identical in the 1981-1984 and1984-1987 Detroit contracts(see supra,sec. II,C,1).Asto the sequence(after the close of the posting period) ofthe selection of applicants for promotion to bargainingunit jobs,the 1984-1987 Detroit contract language is vir-tually identical to the 1981-1984Detroit contract lan-guage.However,the 1984-1987 Detroit contract,unlikethe 1981-1984 Detroit contract,providesfor the "exter-nal" filling of class 1 and class2 (the twolowest paidclasses)vacancies,except for laid-off employees and em-ployees already in such classes.Also, the1984-1987 De-troit contract contained somewhat different provisions asto laid-off bargaining unit employees'claim on jobsposted or to be posted and as to where jobs were to beposted,and (as to provisions for filling jobs)differedfrom the 1981-1984Detroit contract in various otherways.The 1984-1987Detroit contract,which coveredthe Charging Parties when they were allegedly discrimi-nated against, also included some fair-employment-prac-tice and grievance-arbitration clauses discussed infra, sec-tion II,F,2.The 1981-1984 and 1984-1987 out-state contracts, andthe 1981-1984 and1984-1987Detroit contracts,all con-tain virtually identical letters of understanding regardingtransfers between out-state and Detroitjobs. These pro-visions suggest that when an employee in one unit bidsfor a job in the other,his seniority for bidding purposesconsists of his seniority(if any)in the unit that includesthe job heis bidding for.D. The Filling of the Exempt Systems Liaison AnalystJobs1.The applications by Detroit unit employeesHodgson and CoffmanOn 6 February 1985 Respondent posted a notice invit-ing applicationson or before 8 February for the exemptjob of systemsliaison analyst in the membership adminis-tration department. At this time, employees Patti Hodg-son and Joanne Coffman, with 14 and 17 years of servicerespectively,were union members who held the Detroitbargainingunit job of unit leaders in the directbillingdepartment. Both of them were at the top of their classi-ficationunit and hadno chance for advancement withinthe bargaining unit. The top of the range for the systemsliaison analystjob was about 50 percent higher than thepay these two employees were then receiving. Hodgsonand Coffman filed writtenapplicationsfor the systems li-aisonjobs on 7 and 8 February, respectively. BLUE CROSS BLUE SHIELD575About late March 1985, having heard nothing abouther application,Hodgson made it telephoned inquiryabout the matter to Lee Couturier, who is a senior per-sonnel representative in the exempt personnel departmentand whose agency status is in dispute (see infra,fn. 12).Over timely objection by Respondent on hearsaygrounds, Hodgson testified without contradiction that hetold her that the systems liaison job had been placed "onhold" and she should wait. Respondent's placement con-tact log suggests that on two of the four vacancies, theselection process was suspended between 11 March andan undisclosed date between 9 and '23 April.Thereafter, Hodgson received a report from an undis-closed source that the positions had been filled. She tele-phoned Couturier and asked whether this was true. Overtimely objection by Respondent on hearsay grounds,Hodgson testified without contradiction that he told heryes.l'He asked her whether she had received her rejec-tion notice yet.When she said no, he told her that shewould have it within a couple of days. Thereafter, bothshe and Coffman received rejection notices dated 23April 1985. Coffman testified that she received her noticeon that date; Hodgson testified that she received hernotice on 23 May (see infra,sec. II,F,3d).Both noticesconsisted of entries on a printed form, were signed byCouturier and included written entries insquares callingfor his telephone extension and the date, and containedcheck marks in boxes before the printed entries "Not ac-cepted after" and "File review." The form contains alarger square with the printed heading "Reason for non-acceptance." Printed thereunderare entries,each preced-ed by a box, which include "Does not meettime-in-posi-tionrequirement,""Lacks education requirement,""Lacks experience requirement," "Meets minimum quali-fications,but other candidates possess . . . educationand/or experience . . . preferred qualifications" (each ofthese alsopreceded by a box), and "Other-(Please ex-plain in detail)."The only entry on eithei notice in thesquare"Reason for non-acceptance" is the rubber-stamped entry, after the printed "Other" entry, "Quali-fiedApplicant Selected in Accordance With CorporateJob Posting Procedure."After the two employees had compared their rejectionnotices,Coffman telephoned Couturier and asked himthe meaningof the stamped entry. Over timely objectionon hearsay grounds, Coffman testified without contradic-tion that Couturier said that four qualified exempt em-ployees had been selected for the position and that washis understanding and that the jobs were filled; she askedwhy it had taken 11 weeks for a determination; and hesaid it had been put on hold. Coffman said that she hadbeen going to school, and asked if he could give hersome enlightenment on how to advance herself.He saidthat she could keep trying for the job postings, and thatitwas possible for her to get promoted. Over timely ob-jection on hearsay grounds, Coffman testified withoutcontradiction that Couturier said that exempt employeeswere considered before nonexempt employees. Couturiertestified to the following effect: Shortly after receivinghis evaluation notice, either Coffman or Hodgson (hecould not remember which) telephoned him and askedthe meaning of the statement at the bottom of the form.He said that the position had been filled by an exemptperson and that the statement meant that "we consideredexempt people first, nonunit people first."12Thereafter, Coffman went to see Tony Orlando, whois the manager of the direct billing department and is theimmediate supervisor of Elaine Faust, Coffman's then im-mediate supervisor. Coffman told Orlando that she didnot think that it was fair that it was company policy thatshe could not be considered for a job out of the bargain-ing unitor for a promotion. He said that the jobs werenot in his department and that he could not help her. Heasked what she wanted to do about the matter. She saidthat she thought "not to be considered" was a "form ofdiscrimination," and that she would like to take it furtherand resolve the problem inside the Company first. Thenext day, Orlando gave her the name and telephonenumber of Joel Gibson, and said that she could talk tohim.Gibson is Respondent's coordinator of affirmativeaction and equal employment opportunity programs. Re-spondent concedes his supervisory status, but not hisagency status (see infra, sec. II,F,4).Coffman thereupon called Gibson's office and made anappointment for herself and Hodgson to meet with himon 30 April or 1 May. What Gibson did to prepare forthis conference, and what took place there, are discussedinfra, section II,F,3e. On 3 May 1985 Hodgson and Coff-man filed the charges in the instant case.Prior to the October 1985 date, on which Coffman tes-tified, she had filed 8 to 12 applications for nonunit jobs,and all these applications had been rejected. Prior to thatsame date, Hodgson had filed about eight such applica-tions.The first seven were rejected, but in late July 1985,shewas given the exempt job of programmer analysttrainee in the membership and billing systems depart-ment. This job is on thesamepay level as the systemsliaison analyst job for which she unsuccessfully appliedinFebruary 1985. The record fails to show which, ifeither, job she would have preferred if given a choice.11Certain of Respondent's business records were offered into evidenceby the General Counsel,andreceived without object ton. Some of suchrecords show that one successful applicant (Bragg)began her new dutieson 6 April, and the other three on 18 May or later Another such record(Respondent's job posting listing), when considered in light of Couturier'stestimony, strongly suggests that the decisions to reject Hodgson andCoffman were made on 23 April Moreover, Respondent's written per-sonnel practice and procedure states that a candidate rejected before adepartment interview (as were Hodgson and Coffman) was to be advisedof his rejection before the successful candidate was advised of his selec-tion (as Bragg must have been by 6 April). However, as noted, Hodg-son's testimony was offered by the General Counsel and was objected toby Respondent, and not Local 250012 Because the complaint does not allege that any remarks by Couturi-er constituted a statutory violation by Respondent,Iperceive no rel-evance to the General Counsel's contention that an employee could rea-sonably believe that Couturier was speaking on management'sbehalfMoreover, because Couturier admittedly told the employee that Re-spondent considered nonunit people first, and because it is undisputedthat Respondent did so(see infra,sec II,E), it is unnecessary to deter-mine whether Coffman's testimony that he made such remarks wouldconstitute probative evidence of their truth as an admission by an agentof Respondent(see Rule 801(d)(2)(C)(D)of the Federal Rules of Evi-dence)Accordingly, whether Couturier was in fact an agent of Respond-ent is immaterial here 576DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2.How Respondent filled the systems liaison analystjobsAs to the steps that Respondent took in filling the sys-temsliaison jobs for which Hodgson and Coffman unsuc-cessfully applied in February 1985, the record shows asfollows: Couturier received 14 applications from bargain-ing unitemployees, including Hodgson and Coffman,and eight applications from exempt employees. Couturierrequested and obtained from the human resources infor-mation department only the files of the eight exempt ap-plicants.Then, Susan Albert, whom Couturier was train-ing inRespondent's personnel procedures, collated thequalifications of all eight of the exempt employees, in-cluding two (Hadacz and Bragg) who had filed their ap-plications after the due date specified in the posted an-nouncement.Couturier testified that late applicationswould be accepted; and that if exempt employees filedlateapplicationswithout an excuse, such applicationswould be given a priority lower than exempt employees'timely applications but higher than bargainingunit em-ployees' timely applications. The record fails to showwhether Hadacz and Bragg had good excuses for filinglate; both of them worked in locations that enabled themto bring in rather than mail in their applications. Re-spondent did not collate the qualifications of any of thebargainingunit applicants. Couturier testified that he re-ferred for an interview only employee applicants whoserecords showed that they met the requirements specifiedas essentialon the postings for the system liaison analystjob.He referred all eight of the exempt applicants, butnone of the bargaining unit applicants, for an interviewby Mary Lou Johnson and/or Helen Coleman, both ofthem line supervisors. All four of the successful candi-dates (Bragg, Hill, Claspell, and Dipace) were exemptapplicants.Couturier testified that successful candidatesClaspell and Dipace were successfully performing theirnew jobs; he was not asked about Bragg or Hill.The posted notice for the job stated, in part:ESSENTIAL-REQUIREDEducationTwo (2)years of college;will consider two (2) ad-ditional years as Supervisor or Analyst with directcontact with Systems Development for each year ofcollege that is lacking.PreviousWork ExperienceThree (3) to four (4) years . . . experience [withRespondent]ofwhich two (2) years as aSupervisor/Analyst and contact with Systems De-velopment [sic].After inspecting Coffman'sandHodgson's employeeprofiles and job applications, Couturier testified that nei-ther of them met the essential requirements of the sys-tems liaisonjob.More specifically, he testified thatHodgson had no college, and at the relevant time had no"supervisory or analytical" experience; and that Coff-man, although her associate degree met the educationalrequirements, had no "supervisory or analytical" experi-ence.At the time that Hodgson applied for the systems liai-son job, she had 4 years and 10 months' continuous expe-rience, and about 5-1/2 years' total experience,as a unitleader in direct billing, and had also been a clerk indirect billing for about 6 weeks. At the time that Coff-man applied for the systems liaison job, she had been aunit leader in direct billing for 7 years and 10 months.Couturier initially testified that to meet the educationalrequirement, Hodgson needed 4 years as a "supervisor oranalyst" in addition to the requirements, set forth under"PreviousWork Experience," of 2 years as a "Super-visor/Analyst." Later, however, he testified that an ap-plicant could get criterion education and criterion workexperience for the same work experience. Still later, hetestified that to meet the educational qualifications, anapplicant with less than 2 years of college would need 2years of supervisory or analyst experience for each yearof college she was lacking, in addition to the 2 years ofsupervisory or analyst experience (and at least 1 moreyear of work experience with Respondent) she wouldneed to meet the "previous work experience" criteria.Couturier further testified that both Hodgson andCoffman needed to have 2 years of supervisory or ana-lytic experience. Couturier went on to testify that he wasnot sure whether experience as a unit leader constitutedanalytic experience, and that it was this uncertainty thathad led him to approve an interview with applicantDipace, who (when Respondent interviewed and decidedto accept her) possessed enough of the required experi-ence only if her service as a unit leader (and/or reportsclerk, utility clerk, and senior reports specialist) consti-tuted supervisory or analytic experience (see infra). As tothismatter, Couturier testified that he thought this ques-tionwas "close enough" to warrant an interview forDipace. He further testified that in the absence of theregular department supervisor and a regular supervisorfrom another department, the unit leader "may take overpartially the supervisory responsibilities." Successful ap-plicantDipace's "employee profile," a company person-nel record that Couturier reviewed and sent to the inter-viewer, stated that she had 1 year of college; that, as ofthe date when Couturier ordered her "finalized" for thesystems liaison job, she had had 2 years and 10-1/2months of experience as a supervisor for Respondent (theposition she then held); and that she had previously beena unit leader in "special records" for about 3 years, asenior reports specialist in "special records" and "specialgroups," and a reports clerk in "special groups." Theform filled out by Interviewer Johnson about Dipace hasa check mark in a box preceding the printed entry "Can-didate selected has," and, after the printed entry "Thefollowing preferred qualifications that you do not pos-sess," the handwritten entry "More experience-knowl-edge." Johnson, who at the time of the hearing was stillworking for Respondent as a supervisor, did not testify. BLUE CROSS BLUE SHIELD577E. Respondent's Practice with Respect to FillingNonunit JobsRespondent's posthearing brief states (p. 22) that Re-spondent has "consistently adhered to its practice ofgiving non-unit employees preference for non-unit jobs,and has done so . . . for many years." Similarly, afterthe charges were filed in the instant case, Respondentadvised the Regional Office, by letters signed by Re-spondent'sAssistantGeneral Counsel Karen S. Kien-baum, "The corporate job posting procedure is to con-sider non bargaining unit employees for non bargainingunit positions. If there are not qualified non bargainingunit applicants, bargaining unit applicants are consideredfor the position. In this case, there were qualified nonbargaining unit applicants who were selected, whichconcluded the job selection process." An interoffice noteissued in late March 1983 by Personnel Manager Cole,who on Respondent's behalf signed the 1974-1977 Flintagreement and signed the letter of understanding at-tached thereto (see supra, sec. II,13,1), states that as toexempt positions, nonbargaining unit employees are to begiven priority over bargaining unit employees. Respond-ent'swrittenpersonnelpractice and procedures, effectivesince 1 April 1983 with respect to all organizational unitsand all employeesunlessexcluded by specific contractsor agreements,states, "Employees applying [for postedjobs] but not meeting time-in-position requirement [atleast 6 months for nonexempt employees and at least ayear for exempt employees] may be considered beforethe position is offered to a unit employee." Couturier,who has since mid-1983 worked immediately under Coleand has served as senior personnel representative in boththe exempt and the nonexempt personnel departments,testified that in all parts of the Company where UAW-represented employees work, union-represented employ-ees have a lower priority than nonrepresented employees(both exempt employees, none of whom is union-repre-sented, and unrepresented nonexempt employees) in fill-ing vacancies in exempt jobs.' 3 Gibson, who for at least4 years has been the head of Respondent's affirmativeaction and equal employment opportunity program de-partment, testified that he had been advised by variousunnamed staffing representatives (a job classification thatwould include Couturier) about a procedure relating topriorities given nonunit employees for nonunit positions;Gibson is immediately supervised by James O. Cook,who is vice president of the human resources depart-ment, signed on Respondent's behalf the 1981-1984 and1984-1987 contracts covering the Detroit unit (as well asthe 1980-1981 and 1981-1984 out-state contracts), and isalso in charge of staffing representatives and of theexempt personnel department.14 Jesky (who is Respond-'sUntil about April 1983, Couturier worked directly under VernethiaLittle,who was Respondent's"Manager,Non-Exempt Staffing" andsigned the 1984-1987 Detroit contract on Respondent's behalf14As discussed infra,sec. II,F,4, Respondent does not appear to ques-tion that this preferential practice would be unlawful unless the unit em-ployees' right to be considered for nonunitjob on a nondiscriminatorybasis had been effectively waived by such employees' bargaining repre-sentativeMoreover,theDetroit unit was union represented for morethan 5 months before the execution of the first Detroit contract in Sep-tember 1981, and Respondent'swork force still includes some nonexemptent'sdirector of computer operations, represented itduring the negotiations that led up to the 1981-1984 De-troit contract, and signed that agreement on Respond-ent's behalf) testified that after the execution of the De-troit contract on 1 September1981, in fillingexempt jobsRespondent gave priority to nonunit applicants over ap-plicants in the Detroit unit.15InternationalRepresentativeMassaron,who was theprincipal union negotiator during the negotiations thatled up to the 1981-1984 Detroitagreement,and whosigned it on theInternational'sbehalf, serviced that unituntil 1983 but (so far as the record shows) had no subse-quent contact with it. He testified that so far as he knew,the Union had never filed a grievance on the issue ofhow bargaining unit people get promoted.'s Jesky, Re-spondent's director of computer operations, testified thathe would know about any grievance that was filed bythe UAW relating to an employee's nonpromotion in anonunit position in his department, which includes about120 employees in the Detroit unit, and that no suchgrievances had been filed. Jesky further testified that hebelievedRespondent's policy to be that disputes overexempt positions were nongrievable. Meyer (who repre-sented Respondent during the negotiations that led to the1980-1981 out-state contract, signed thatagreement, andwas managerof regional service during most of theperiod material here) testified that he was not aware ofany grievancesregardingbargaining unit employees' notbeing considered for nonbargaining unit jobs. EmployeeSimpson,who is Local 178l's financial secretary, ischairperson for her office, and is on thebargaining com-mittee, testified that during the effective period of the1978-1981out-statecontracts,whose coverage wasbroader than the Flint office, unit members grievedabout being denied promotion to nonunit jobs; that Re-spondent rejected these grievances on the basis of theletter of understanding attached to the 1974-1977 Flintonly contract; and that the International representativetold unit employees that nothing could be done about thematter "because it was not negotiated." She went on totestify that after the execution of the 1981-1984 out-statecontract, "we didn't get any more grievances" about thematter (see also,supra,sec. II,B,5).employees who are now unrepresented but may in the future choose toexercise their right to union representation Accordingly, it isinterestingto note that neither the quoted positions of counsel, nor the Respondent'squoted written personnel procedures, nor the testimony of Couturier andGibson referred to in the text, statesthat the preference afforded to non-unit employees also extends to unit employees who are not covered by abargainingagreement Indeed, as noted mfra, during a period that ex-tended to 1980, Respondent applied to out-state offices, in addition to theFlint office, the letter of understanding that was attached to the 1974-1977 Flint-only agreement, and that stated that bargaining unit employeeshad no right to bid for or transfer to nonunit jobs15 Jesky testified that during the 1981 negotiations covering the De-troit unit, he became aware that Respondent was following this practicewith respect to out-state unit employees16 In 1983, he took a leave of absence and then was assigned to handleLocal 1781, a representative of out-state employees He testified that hehad not heard the issue raised there by anybody 578DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDF. Analysis and Conclusions1.The General Counsel's motion for leave toamend the complaintAs previously noted, the complaint here alleges thatRespondent violated Section 8(a)(1) and (3) of the Actby refusing, because the employees in the Detroit bar-gaining unitare union represented, to consider them onan equal basiswith nonbargaining unit employees fornonunit positions.17 The complaint further alleges thatRespondent's Detroit place of business is the only facilityinvolved in this proceeding. The General Counsel's brief,filed simultaneously with Respondent's brief and almost 2months after the hearing, includes a motion to amend thecomplaint "to include an additional alleged violation ofSection 8(a)(1) and(3) of the Act by Respondent's ad-ministration of the aforesaid policy which precluded rep-resented applicants from being considered at all for thepromotion to Systems Liaison Analyst because Respond-ent did not want union members to infiltrate the ranks ofthe exempt personnel classifications." Thereafter, Re-spondent filed a brief in opposition to the motion.At the outset of the hearing, the General Counsel ex-pressed the belief that Respondent's allegedly unlawfulpolicy is directed at employeesin all bargaining units, in-cluding those outside the Detroitunit.However, notuntil almost 2 months after the close of the hearing didhe seek to expand the complaint to includeunion-repre-sented employees outside the Detroit unit. Moreover, theamendment sought by the General Counsel attributes Re-spondent's actions to a desire to keep union membersfrom infiltrating the ranks of the exempt personnelclassi-fications. I see no reason to believe that as to the out-state unit,Respondent's motive for its policy was fullylitigated at the hearing, which centered on applicantsfrom the Detroitunit.18Finally, I can find no evidencethat the applicants for the systems liaison jobs includedany union-represented employees outside the Detroitunit.Accordingly, theGeneral Counsel's motion forleave to amend the complaint is hereby denied.SeawardInternational, Inc.,270 NLRB 1034 (1984).2.Respondent's contention that the case should bedeferred to the contractual arbitration procedureAs previously noted, Respondent contends that the in-stant caseshould be deferred for resolution under thegrievance-arbitration procedure of the 1984-1987 collec-tive-bargaining agreement covering the Detroit unit. Re-spondent's briefstates(p. 9, fn. 3) that Respondent hasagreed to waive anytimelinessdefense.The 1984-198717 This description of the complaint is based not only on thatpleading,but also on the General Counsel's assertions at the outset of the hearingThe complaint itself alleged a discriminatoryrefusalto consider Hodgsonand Coffman for these positions As a practical matter, this difference isimmaterialSee The Remedy, infra18 Indeed, Respondent contends that there is no record evidence of an-tiunion animusas to either unit CfFurr's Cafeterias. Inc,251 NLRB 879fn 3 (1980), enfd mem 656 F 2d 698 (5th Cir 1981), andQuaker MfgCorp,224 NLRB 1059, 1061 fn 3 (1976), enfd 574 F 2d 358 (6th Cir1978), both of which are cited by the General Counsel. In these cases,the operative facts were essentially admitted by the respondentbargaining agreementincludes the following allegedlyrelevant provisions:ARTICLE 4-FAIR EMPLOYMENT PRACTICES4.01The Company and the Union recognize theirrespective responsibilities under federal and statelaws and regulations relating to fair employmentpractices. The Company and the Union also recog-nize the moral principles involved in the area ofcivil rights and have affirmed their commitment notto discriminate with respect to bargaining-unit jobsbecause of race, religion, color, age, sex, nationalorigin, or handicap, and to administer this Agree-ment in accordance with applicable fair employ-ment practices, laws and regulations.The Company and the Union recognize the desir-ability of increased communication and cooperativeeffort on this subject (i) to encourage employeesand grievance representatives to use, where applica-ble, the grievance and arbitration procedure as theexclusive contractual method for the prompt resolu-tion of all such complaints, (ii) to determine thecause of such complaints in order to reduce theprobability of such claims arising or recurring, and(iii) tomaintain liaison with appropriate federal andstate civil rights agencies for the following pur-poses: (a) to increase understanding, (b) to promoteand encourage the use of the contractual grievanceand arbitration procedure in order to avoid multi-plicityof litigation inmany forms [sic] simulta-neously which is frequently time consuming, contra-dictory and, hence, non-productive to relieving em-ployee problems, (c) to seek solutions to mutualproblems, (d) to relieve tensions in this area, and (e)to exchange information, expertise and advice. TheUnion agrees that it will discourage its membersfrom bypassing the grievance and arbitration proce-dure with respect to any claim or complaint againstthe Company which may be made the subject of agrievance under the Agreement.In addition, the 1984-1987 contract contains the fol-lowing provisions for a grievance and arbitration proce-dure:ARTICLE 7-GRIEVANCEPROCEDURE ANDARBITRATION7.01A grievance is a written complaint by an in-dividual employee, by a group of employees havingthe same immediate supervisor, or by the Unionconcerning the application, interpretation, or al-leged violation of the provisions of this Agreement... . Such grievances shall be processed as follows:Z02 Step One (a) Oral Discussion.Any employeeor a group of employees, as defined above, having acomplaint shall first take up the same with the im-mediate Supervisor,who will attempt to adjustit. . . .(b)Written Grievance.In the event a complaintisnot resolved and the affected employee or BLUE CROSS BLUE SHIELDgroup of employees, as the case may be, wish topursue it further, the complaint shall be reducedto a written grievance, which shall be signed bythe affected employee or group of employees,and by the District Steward, and which shallstate the facts complained of, the article and sec-tion of this Agreement allegedly violated, and theadjustment being sought.. . .7.04 Step Three . .(c)Union grievances, as defined in 7.01 above,shall be signed by the Local Union President orInternational Servicing Representative, shall befiled at this Step only, and shall thereafter beprocessed as provided in this Section.(d) Should conditions warrant, processing ofgrievancesmay bypass Steps 1 and/or 2 bymutual agreement.. . .7.05Arbitration.(a)Within three (3) workingdays following the Company's Step 3 writtenanswer or response, the Union through its LocalUnion President and/or International ServicingRepresentativeshallnotify the Company of itsintent to appeal the same to arbitration by serving awritten request or demand therefore [sic] on the Di-rector of Employee Relations... .(b)The arbitrator shall be selected and theproceedings conducted in accordance with thelabor arbitration rules and regulations of theAmerican Arbitration Association.Except to theextent otherwise limited by this Agreement, thearbitrator shall have the authority to hear and de-termine any grievance involving an alleged viola-tion of this Agreement,provided,however, thatthe grievance first proceeded through the appli-cable steps of the grievance procedure set forthabove.The arbitrator shall have no authority,however,to add to,subtractfrom,modify orlimit the provisions of this Agreement,expresslyor by implication.19(d) The arbitrator shall decide issues of arbitra-bility before proceeding with the hearing or re-ceivingevidenceastothemeritsof thegrievance(s) under consideration.If the arbitratordecides that a grievance is not arbitrable, thegrievance shall be denied on that basis withoutany comment whatsoever with respect to themerit of the same.. . .(g) The decision of the arbitrator shall be finaland binding upon the employee(s) involved, theUnion and the Company.19Other portions of the bargaining agreement call for arbitration ofdisputes regarding the reasonableness of modified or newly establishedjob classifications and the pay rate therefor, and of modified or newlyestablished production/quality standards. Cf. the definition of "gnev-ance" in sec 7 015797.07Unless otherwise expressly provided in thisAgreement, the above gnevance-arbitration proce-dure shall be the sole and exclusive means for re-solving any dispute between an employee, group ofemployees or the Union and the Company involv-ing the application, interpretation or alleged viola-tion of one (1) or more provisions of this Agree-ment.7.09Notwithstanding anything above to the con-trary, Steps I and 2 may be bypassed or eliminatedby mutual agreement of the Company and theUnion.7.10 Exhaustion of Contract and Intra- Union Rem-edies.Employees covered by the Labor Agreementbetween the Company and the Unionshall as a pre-ceding condition to maintaining any court or admin-istrative agency charge, suit, or action against eitherthe Company or the Union involving the applica-tion or interpretation of the Labor Agreement, (1)fully and in a timely fashion exhaust their LaborAgreement grievance-arbitration procedure, and (2)fully and in a timely fashion exhaust their availableinternal union appeals procedure under the Consti-tution of the International Union, UAW.In the event of a final decision by any court oradministrative agency of competent jurisdiction thatthe resolution of any complaint or grievance result-ed from, or was otherwise due to, a-violation by theUnion of its responsibility under the duty of fairrepresentation, or in the event of a final decision tothat effect by any internal union appeals tribunal ofcompetent jurisdiction, the Company, upon writtenrequest at that time, agrees that it will reopen andfurther process any such complaint or grievance inaccordancewith the grievance-arbitration proce-dure.However, in no event shall the Company beresponsible or held liable for any damages or costsrelating or pertaining to the period between the ini-tial complaint resolution or grievance resolution andthe date on which the complaint or grievance is re-opened for further processing.In contending that the instant matter should be de-ferred to the grievance-arbitration procedure, Respond-ent contends that the instant claim of "discrimination onaccount of union membership" is cognizable under thefair employment practices provisions of the contract (art.4.01); and that a grievance "could be predicated" on themanagement rights clause (art. 3; see supra, secs. II,B,4-5and II,C,1-2), the clause dealing with seniority of em-ployees promoted outside the bargaining unit (art. 8.07;see supra, sec. II,C,1-2), and the job-posting clause (art.8.14; see supra, sec. II,C,1-2). The General Counsel andLocal 2500 contend that the contractual grievance-arbi-tration procedure is inapplicable to the instantdispute.The General Counsel relies on the absence of any ex-press contractual provision dealing with the disputedpolicy and on the testimony of Respondent's director ofcomputer operations (Jesky), who did not participate inthe negotiation of the bargaining agreement in effect 580DECISIONSOF THE NATIONALLABOR RELATIONS BOARDwhen Coffman and Hodgson applied forthe systems ana-lyst jobs, that disputes over exempt positions are nongrie-vable.20 In addition to relying on the foregoing testimo-ny by Jesky, Local 2500 relies on the testimony ofWaskin, a union negotiator of the 1984-1987 out-statecontract, that the Union had no right to grieve disputesabout selection or rejection for a nonunit job; Local 2500elsewhere deprecates the significance of out-state con-tracts on the ground that Local 2500 was not a partythereto (although the International was a party to all theDetroit and out-state contracts), and the significance ofthe 1984-1987 out-state contract on the ground that itdoes not limit the unit employees' right to be consideredfor promotions to nonunit jobs. In addition, Local 2500'sbrief claims that the grievance-arbitration provisionscover only disputes arising under the contract (citing sec.7.01), and that there is no contract provision that gov-erns this dispute. Local 2500's brief contends that the"fair employment practices" article is inapplicable be-cause, allegedly, (a) it does not prohibit discriminationbased on union activities (a contention disputed in Re-spondent'ssimultaneouslyfiledbrief)and (b) by itsterms,it is limited to bargaining unit jobs(a contentionnot addressed in Respondent's brief).NeitherLocal2500's brief nor the General Counsel's brief discusseswhether a grievance could be predicated on the otherclauses citedby Respondent.If the instant case constituted an effort by the Unionand/or the Charging Parties to arbitrate a claim that Re-spondent breached the bargaining agreement by denyingthe Charging Parties consideration for promotion to non-unit jobs on an equal basis with nonunit employees, thearbitration and substantive contractual provisions citedby Respondent would likely call for a court decree com-pellingRespondent to arbitrate that claim without anyconsideration by the court of whether Respondent's con-duct constituted a prima facie contractual violation. Asthe Supreme Court said inAT&T Technologies v. Commu-nicationsWorkers of America,475U.S. 643, 649-651(1986):... in deciding whether the parties have agreed tosubmit a particular grievance to arbitration, a courtis not to rule on the potential merits of the underly-ing claims.Whether "arguable" or not, indeed evenif it appears to the court to be frivolous, the union'sclaim that the employer has violated the collective-bargaining agreement is to be decided, not by thecourt asked to order arbitration, but as the partieshave agreed, by the arbitrator. "The courts, there-fore, have no business weighing the merits of thegrievance, considering whether there is equity in aparticular claim, or determining whether there isparticularlanguage inthe written instrument whichwill support the claim. The agreement is to submitall grievances to arbitration, not merely those whichthe court will deem meritorious."[Steelworkers v.]American Mfg. Co.,363 U.S. [564], at 568 (footnoteomitted) [1960].Finally, it has been established that where thecontract contains an arbitration clause there is apresumptionof arbitrabilityin the sense that "[a]norder to arbitrate the positive particular grievanceshould not be denied unless it may be said withpositive assurance that the arbitration clause is notsusceptible of an interpretation that covers the as-serted dispute. Doubts should be resolved in favorof coverage."[Steelworkers v.]Warrior & Gulf [Navi-gationCo.],363 U.S. [574], at 582-583 [1960]. SeealsoGateway Coal Co. v. Mine Workers,[414 U.S.368] at 377-378 [1974]... .This presumption of arbitrability for labor dis-putes recognizes the greater institutional compe-tence of arbitrators in interpreting collective-bar-gaining agreements, "furthers the national laborpolicy of peaceful resolution of labor disputes andthus best accords with the parties' presumed objec-tives in pursuing collective bargaining."SchneiderMoving & Storage Co. v. Robbins,466 U.S. 364, 371-372 (1984) (citation omitted).However, the question presented in the instant case iswhether the foregoing contractual provisions call forprearbitration deferral of unfair labor practiceallegationsto the arbitral process. Determination of such an issueturns on considerationssomewhat different from thosepresented in theAT&Tclass of cases. Thus, the Board'sprearbitration deferral policy rests heavily on the expec-tation (wholly irrelevant in theAT&Tclass of cases) thatthe arbitrator's resolution of the contract dispute wouldsupply the resolution of the unfair labor practice allega-tions.NationalRadioCo.,198NLRB 527, 530-531(1972).21Accordingly, inCollyer InsulatedWire, 192NLRB 837, 841 (1971), the Board stated, "The questionof whether the Board should withhold its process arises,of course, only where a set of facts may present not onlyan alleged violation of the Act but also an alleged breachof the collective-bargaining agreement subject to arbitra-tion."The Board has not in the past read this languageto require, as a precondition to deferral, a claim that thecontractwas in fact breached.ServomationCorp., 271NLRB 1112, and cases cited at 1119 fn. 17 (1984). How-ever, inAmoco Oil Co.,278 NLRB 1, 2 (1986), the Boarddeclined prearbitration deferral partly on the ground thatthe bargaining agreement (like relevant portions of theagreement here) limited arbitration to alleged violationsof the agreement and the alleged conduct that the com-plaint described as a statutory violation would not havebeen a violation of the agreement. In the instant case, allparties agree that Respondent in fact engaged in the con-duct described in the complaint and that such conductdid not violate the agreement. Accordingly, these por-tions ofAmococall for rejection of the deferral conten-tion here. 2220 Jesky testified that he did not believe that an agreement to thiseffect was part of the alleged Massaron-Cuske 1981 sidebar,and thatJesky had reached this conclusion regarding nongnevabdity,"since themoney and time, through practice of rejections," but he "guessed" thathe did not "know that for a factIhaven't seen anything in writing "21 See also, infra, fn 2222 In pre-Amoco cases, where a request for prearbitral deferral was di-rected to the Board,the Board stated,"Whether in fact the grievance isContinued BLUE CROSS BLUE SHIELD581Amocorejected the deferral contention on the addi-tional ground that there (as here) no relevant grievancehad been filed (278 NLRB at2).Amocorelied on the fol-lowing languageinUnited Technologies Corp.,268 NLRB557, 560 fn. 17 (1984):Contrary to our dissentingcolleague's assertion,the pre-arbitral deferral policy articulated hereindoes not constitute a waiver of employees' statutoryrights nor does it "force individual employees tolitigate statutory rights in a contractual forum."Nothing in this decisiondiminishesthe right of em-ployees to seek statutory relief foralleged unfairlabor practices.We simply hold that where contrac-tual grievance-arbitration procedures have been in-voked voluntarily we shall stay the exercise of theBoard's processes in order to permit the parties togive full effect to those procedures.23Board decisions subsequent toAmoco(a case wherethe charging party was aunion)militate against an infer-ence that the Board has significantly changed its deferralpolicy with respect to charges filed by unions, and alsoby employers, which have not chosen to file relatedgrievances under the contractual grievance-arbitrationprocedure.Carpenters 46 ConferenceBoard,(RefrigerationDesign),278 NLRB 12 (1986);Food & Commercial Work-ers,Local 88 (Dierberg'sMarkets),278NLRB 455(1986).24However, I know of no cases inconsistent withwhat I regard as the most conservativenatural readingof the foregoinglanguage fromthemajority opinion inUnitedTechnologies-namely,that the Board will notapply prearbitral deferral to charges filed by individualcognizable under the contract is an issue properly determinable by thearbitrator"Postal Service, 271NLRB 1297, 1298fn 2 (1984)InAT&T,supra,a proceeding brought in Federal districtcourt to compela party toa collective-bargaining agreement to arbitrate a dispute,the SupremeCourtstated,"whethera collective-bargaining agreement creates aduty for theparties to arbitrate the particular grievanceis [unless]the partiesclearlyand unmistakablyprovideotherwise.to be decidedby the court,not the arbitrator"AT&T,supra,at 649.As previouslynoted,the instant agreement provides that the arbitrator is to decideissues of arbitrabditybeforeproceedingwith thehearing or receiving evi-dence on the merits,and, if he decides that a grievance is not arbitrable,is todeny it onthat basis23TheUnitedTechnologiesdissent(2613NLRB at561-564)took thepositionthat thegrievance-arbitrationprocess shouldnot be deferred towhere the unfair labor practice issues concern the statutory rights of indi-vidual employees,including(as here)8(a)(3) allegations.The dissentrelied on, inter alia,Barrentine v. Arkansas-Best Freight System,450 U S728 (1981),andAlexandervGardner-DenverCo,415 U S 36 (1974),these casesheld thatan arbitration award adverse to an employee couldnot serve as a defenseto the employee's lawsuit against the employerbasedon, respectively, the FairLabor StandardsAct and the CivilRightsAct of 1964, 42 US C §§ 2000(e) et seq Further, the dissentstated(268 NLRBat 563 fn 8)The majorityerroneously states that its expansive application ofCollyer[192 NLRB837] neither waives nor even diminishes individ-ual statutory rightsAt the very [least] however,an individual em-ployee'sright to elect the statutory forumfirstwill be waivedMoreover, because "Collyerized"cases are subjectto onlya limitedreview underSpielberg[112 NLRB 1080 (1955)], an individual's rightto full de novo considerationof the statutoryissue before the Boardwill alsobe waived24 CfPostal Service,270 NLRB 979 (1984);Commercial CartageCo,273 NLRB 637, 638-642 (1984),Postal Service,273NLRB1746, 1752(1985),Servomation,supra at 1112,IronWorkers (OrnamentalIron),276NLRB 748 (1985).employeeswho are asserting unlawful discriminationagainst themselves and with respect to whom no relatedgrievanceshave been filed.Moreover, the Union's institutional interests may wellafford it a motive to process these Charging Parties'claim less thanwholeheartedly. As previously noted, theGeneral Counsel resists Respondent's waiver defense onthe ground,inter alia,that the employees'alleged statu-tory right to be considered for nonunit positions withoutregard to their inclusion in a union-represented unitcannot be effectively waived. However, the Union mightbe exposed to both statutory and contractual liabilityshould the arbitrator conclude that the Union and Re-spondent entered into an agreement that purported towaive this right, and further conclude that the right isnonwaivable.It is at least arguable that by entering intoan agreement that purported to waive a statutory rightthat is nonwaivable, the Union would breach its statuto-ry duty of fair representation.NLRB v. Magnavox Co.,415 U.S. 322, 325-326 (1974);Vaca v. Sipes,386 U.S. 171,177 (1967). Furthermore, section 2.04 of the bargainingagreement requires the Union "to comply with its obliga-tions under law as the exclusive bargaining agent of thecompany employees." Under these circumstances, theUnion has a motive for failing to press all branches oftheCharging Parties' case with unrestrained enthusi-asm.25 Nor would the Charging Parties appear to havean indefeasible way of supplementing or counteractingtheUnion's presentation of their case. The bargainingagreement affords the power to obtain arbitration of agrievance to the Union alone, and in effect empowerstheUnion and/or Respondent to exclude individualgrievants from the grievance procedure after the firststep.26 It is true that the tension between the Union's in-stitutional interests and the Charging Parties' individualinterests is in the instant case less than the conflict of in-terest in at least most of the cases where such circum-stances have led the Board to refuse to defer to the arbi-tral process.However, neither can the Union's and theCharging Parties' interests be fairly described as "in sub-stantial harmony."27 It would be inconsistent with the25 Indeed,Local 2500's conduct in connection with the instantlitiga-tion suggests that it is seeking to avoid this predicament Local 2500'scounsel stated at the outset of the hearing thatthe rightwas nonwaiva-ble, and further stated thatLocal 2500 "would be in a difficultpositionwere it todo thatbecauseitwould-in an attempt to bargain such awaiver becauseitwould be-itmight be in its own institutional interestto keep people in the bargaining unit, but I don't thinkthe Board wouldhold that a unioncould dothat"Local 2500'sposthearing brief (p 2)assumes "for purposesof this briefthatit could havewaived its members'rightsto be promoted out of thebargaining unitWhether it coulddo so is problematic given thatthe validity of suchawaiver woulddependon thepremise offairrepresentationthe institutional inter-ests of the Union might in these circumstances conflictwiththe rights ofthe individual members " Respondent's brief recognizes the Union's awk-ward positionThus,Respondent cites(p 20) "the fear ofa fair represen-tation suit againstthe UAW"as a reason for asking me to discredit Inter-national Representative Massaron's testimony(see supra,sec II,C,I andinfra,sec II,F,3,c) that no such waiveragreement was made.26By mutual agreement,grievantsmay attend second-stepmeetingsand "from time to time allowed to attend and/or participate in" third-step meetings27 SeeUnited States SteelCorp,206 NLRB 265, 266-267 (1973) (Boardwill not deferwhere the interests of the union and the employee"are notContinued 582DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpolicies of the Act to permit Respondent to force theUnion into an ethically compromising situation that theUnion, Coffman, and Hodgson have all done their best toavoid.For the foregoing reasons, I reject Respondent's con-tention that the instant case should be deferred to the ar-bitral process, and shall consider the case on its merits.Accordingly, I find it unnecessary to pass on the GeneralCounsel's contention that the instant case is unsuitablefor deferral because of the questions presented. I do notagree withthe General Counsel that as to the deferralissue, the instant case is indistinguishable fromAutoWorkers Local 1161 (Pfaudler Co)., 271NLRB 1411,1416-1417 (1984), enfd. 777 F.2d 1131 (6th Cir. 1985);the only issue there was the legality of a provision undis-putedly included in the written contract (see 777 F.2d at1133-1134, 1140-1141).28 On the other hand, neither doI agree with Respondent's contention that as to the de-ferral issue,the instant case is indistinguishable fromUnited Technologies Corp.,supra, 268 NLRB 557, andfromPostal Service,supra, 270 NLRB 979. Neither ofthese cases put at issue whether a statutory right couldby contract be effectively waived; indeed, neither ofthem involved any contention that any such waiver hadbeen attempted.My research has disclosed no casewhere the Board has considered whether prearbitrationdeferral is appropriate with respect to a dispute that (ashere) involves both the question of whether the partiesto a collective-bargaining contract have agreed to waivewhat otherwise would have been an individual employ-ee's Section 7 rights and the question of whether the al-leged agreement,if reached, would be honored by theBoard.3.Credibility issuesBecause of Respondent'scontention that the instantcase should be deferred to the contractual grievance-ar-bitration procedure,Ihave up to this point refrainedfrom resolving any credibility issues presented here. SeeRefrigerationDesign,supra at 212;L.E.Myers Co., 270in 'substantial harmony' for,in the absence of such harmony, reasonablegrounds exist for assuming that the employees'interestsmay not be ade-quately represented in the arbitral process"),NationalRadio,supra at 532("We may assume that the Union will be aware of its institutional inter-ests in protecting its officer and leading proponent against disciplinewhich is thought to restrict his activities on the Union's behalf In thatrespect.. it must be noted that the interests of the employee and hisrepresentative are in substantial harmony in this case and are likely to beso in every such casein protecting [the alleged discnminatee] theUnion protects itself as well and, for that reason,we see no ground toassume that[his] interests will be inadequately represented under the con-tractual procedures"),Whirlpool Corp,216 NLRB 183,186 (1975) (as toindividual's suspension and discharge allegedly for filing a grievanceabout his foreman'sattitude,Board declined to defer to unexhaustedgrievance and arbitration procedure because only his interest was in-volved, union had no compelling incentive to rescind its abandonment ofhis grievance regarding his suspension and discharge, and there wasstrong indication that union expected to gain some advantage in contractnegotiationsby itsabandonment of that grievance),NLRBV.ElectricalWorkers IBEW Local 11 (Loveall),772 F.2d 571, 575 (9thCir 1985).28 The GeneralCounselalso reliesonPeerlessPublications,231 NLRB244, 257-258 (1977), remandedon othergrounds 636F 2d 550 (D C Cir1980)However,the issue there was not the meaning or legality of a con-tract,but was whether the formulation,promulgation,and/or enforce-ment of certain rules were mandatorysubjects of collectivebargaining.NLRB 1010, fn. 2 (1984);Servomation,supra, at 1113 fn.7.However, because I have rejected that contention, itappears appropriate at this point to resolve suchissues. Irely on the witnesses' demeanor and on other consider-ations set forth below.a.As to the negotiations that led up to the 1981-1984out-state agreement, I credit employee Simpson's testi-mony that the Union's bargaining position with respectto unit employees' promotion to nonunit jobs was basedon union objections to Respondent's application, to allout-state offices organized after 1974, of the letter of un-derstanding attached to in the 1974-1977 Flint contract(which letter stated that as to applying for nonunit jobs,unit employees merely had the same opportunities as ap-plicantswho were not Respondent's employees). FromCompany Representative Meyer's testimony, I infer thatduring the 1981 out-state negotiations, the parties as-sumed that if the 1980-1981 management rights clauseremained intact in the 1981-1984 agreement, the merenegation of the 1974-1977 letter of understanding wouldnot afford unit employees any rights at all with respectto nonunit jobs; accordingly, I accept his testimony thatthis consideration contributed to the 1981 redrafting ofthemanagement rights clause. However, because the1981-1984 and 1980-1981 out-state contracts containedidentical provisions regarding the retransfer of nonunitemployees into the unit, I do not accept Meyer's testimo-ny that as to this matter the 1980 discussion was repeatedin 1981.b.As to the negotiations that led up to the letter ofunderstanding in the 1984-1987 out-state agreement, Icredit Simpson's testimony, substantially corroborated byMeyer, that this language was prepared by Respondent,and her testimony that it was Respondent that requestedthe provision that the Union could not file grievances forunit employees who were denied nonunit jobs. As to thediscussion that preceded this modification, I do notcredit eitherMeyer or Union Representative Waskin.The 1984 deletion of the words "if no other qualifiedemployees specifically covered by [the Company's non-negotiated job-posting] policy are selected" after theword "If qualified, such [unit] employee(s) will be con-sidered" simply does not tend to counteract any employ-ee belief (testified to by Meyer) that the 1981 version"totally" barred unit employees from nonunit jobs. Onthe other hand, neither does this amendment reflect anyalleged policy by Respondent (contrary to the policyclaimed by Respondent in the instant litigation) of con-sideringallemployees equally (which according toWaskin was Respondent's claim during the 1984 negotia-tions).c.As to the 1981 bargaining table Detroit negotiationsregarding promotions and return of nonunit employees tounit positions, I credit Massaron and not Jesky. Jesky'stestimony varied as to which party made proposals hetestified about.Moreover, because the unit employees al-ready had the statutory right to equal consideration forexempt positions, I regard as somewhat unlikely Jesky'stestimony that a contractual guarantee of this right wasproposed as an inducement for a union agreement to BLUE CROSS BLUE SHIELD583afford nonunit employees the contractual right (not pro-tected by statute) to consideration for unit positions.As to the discussion between Massaron and Cuske atthe sidebar conference during the 1981 negotiations re-garding the Detroit unit, I credit Massaron. In contend-ing that he should be disbelieved, Respondent's posthear-ing briefassertsthatMassaron admitted knowing aboutRespondent'spreexistingpractice of preferring nonunitemployees in filling nonunit jobs. However, Massaronmerely testified that he knew about the provisions of the1980-1981 out-state contract relating to the promotion ofunit employees into nonunit positions and assumed thiswas part of the practice; as previously noted, as to pro-motions tononunit jobs the 1980-1981 out-state contractmerely provided that Respondent had the right in its solediscretion to promote employees to jobs not covered bythe agreement.29Respondent further relies on the ab-sence of any union grievance contesting Respondent'spractice of preferring nonunit employees for nonunitjobs.However, Jesky (a company participant in the ne-gotiationsof the 1981-1984 Detroit agreement) testifiedthat he believed Respondent's policy to be that disputesover exempt positions were nongrievable. I note, more-over, thatMassaronhad no connection with that con-tract unit after 1983; and that Local 2500 has takenbefore me the at least defensible position that nonpromo-tion to nonunit jobs is not grievable under the 1984-1987Detroit agreement,whose terms are in relevant partmuch the same as the terms of the 1981-1984 Detroitagreement.d.As to the date on which Hodgson received her re-jection notice, I find that she received it on or shortlyafter 23 April 1985, and that she was mistakenin givingthe date of 23 May. I rely on her testimony that sheshowed this rejection notice to Coffman before theirinterview with Gibson; on her testimony, corroboratedby Coffman, that their interview with Gibson about therejection notices occurred on 30 April or 1 May; and onevidence referred to in footnote 11, supra.e.As to what Gibson did to prepare for his 30 Aprilor 1 May conference with Coffman and Hodgson, and asto what occurred there, I find as follows:Gibson admittedly knew, several days before thismeeting, that he was going to meet with these two em-ployees, and he testified that the meeting was resched-uled once. He further testified that about15minutesbefore the rescheduledmeetingwas to begin, he went"throughoutHumanResources" to ascertain what theemployees' purpose could be in seeking the interview;and was told by someone in "Human Resources," whosenamehe could not recall, that the two employees had re-cently been rejected for the systems liaison analyst job.Gibson credibly testified that in preparation for the inter-29 In view of the evidence set forth in this sentence,and the contrac-tual settlement of "numerous promotion grievancesfiled bythe Unionduring contract negotiations,"I also credit Massaron';testimony that thenegotiations proceeded from contractdemands adopted by Local 2500'smembership,and not from Respondent's piomotion practice as shown bythe terms of the 1980-1981 out-state contract For demeanor reasons, Icredit Simpson's testimony,in at least partial corroboration of Massaron,that Respondent's promotion practicewas notdiscussed during confer-ences between representativesof bothunits during the 1981 negotiationsview, he had his secretary obtain the job posting log forthe systems liaison analyst job; for the reasons indicatedinfra, fn. 32, I infer that the document that his secretarygave him was a photocopy of the log as it appeared im-mediately after the receptionist's lastentry thereon. Inaddition, his secretary gave him other material from thesystems liaison job file (see infra, fns. 32-33 and attachedtext). In view of the length of his admitted advancenotice of the meeting and what he admittedly did inpreparation for it, I infer this preparation took longer,and may have occurred at least partly earlier, than hetestified to.When the two employees came into Gibson's office, hewas sitting there with a personnel-department traineewhom the record merely identifies as "Betty." He saidthat he did not understand why the two employees hadbeen "referred" to him, because this was not an affirma-tive action matter and he did not usually handle situa-tions of the type presented by them. Coffman said thather manager, Tony Orlando, had referred Gibson to heras someonewho could assist her and Hodgson.30 Thetwo employees showed him their rejection notices,which, as previously noted, contained a rubber-stampedentry attributing their rejection to "Qualified ApplicantSelected in Accordance with Corporate Job PostingPolicy." He said that this was the first time he had everseen that particular type of rejection,31 and handed oneor both of the rejectionslipsto Betty. Coffman askedhim what could be done about this, and why Respondenthad this "corporate job posting procedure policy." Hesaid that it was company policy for nonbargaining unitpeople to be considered first for nonbargaining unit posi-tions,and that if none qualified, unit people would thenbe considered. Hodgson asked him if this policy was inwriting.Gibson said that this policy was not in writing,but that it was company policy. Gibson then said thatthe union contract provided that bargaining unit peoplefillbargaining unit positions; and, in the same way thatthe Union looks out for bargaining unit people by meansof this procedure, Respondent looks out for nonunit em-ployees by having them fill nonunit positions. Coffmansaid that she was going to school and working for herdegree, and asked what someone in her position coulddo.He said that nonbargaining unit employees were con-sidered before bargaining unit employees for nonbargain-ing unit jobs and there really was not too much else thatcould be done, except that unit employees were consid-ered last for nonunit jobs. She said that she could not un-derstand why unit employees were not treated equally, ifthey had education and experience. He said that the30 Thisfinding is based onCoffman'stestimonyI do not credit Gib-son's testimonythat the employeestold him they had been sent by "em-ployee relations" Coffman's testimony that she had been referred by Or-lando is undisputed,he did not testify31This findingisbased onCoffman's testimonyAccordingly, I inferthat in testifying that he ascertained the meaningof this stamped entryfrom a "staffingrep,"Gibson was describingan incidentafterhis inter-view with the employees I do not accept his testimony thatHodgsonand Coffman (neither of whom had ever worked inthe human resourcesdepartment)told him whenthey camein that the stamped entry is usedwhen a bargainingunit applicant is rejectedfor a nonunit position Nei-ther Gibson nor any otherwitness testifiedthat the employeesattributedthis informationto Couturier 584DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDposted jobs required experience as well as a college edu-cation,and "you have to take a total look." Hodgsonasked why only outside applicants, and not qualified ap-plicants from inside the Company, were being consideredfor office supervisor. He said that Respondent was look-ing for "new blood."Coffman asked how many people had applied for thesystem liaisonposition.He said 18.32 Hodgson asked howmany had received the same rejections as she and Coff-man. He said14.Hodgson asked what had happened tothese applications. He said that nothing would happen tothem.Coffman asked how many of the 18 applicantswere unit members and how many were not unit mem-bers.He said that 14 were unit members and 4 werenot.33Coffman asked how many positions had beenfilled.He said four, and that all four werenonunitpeople. She asked if any bargaining unit people had beenconsidered for that position. He said no, because therewere four qualified nonunit people to fill it. Hodgsonsaid that she thought what had happened was unfair. Themeeting then ended.My findings in the two foregoing paragraphs are basedmostly on credible parts of the employees' testimony, towhich Respondent timely objected on hearsaygrounds.Betty did not testify.34 BecauseIdo not credit Gibson'stestimony that the employees told him that "employeerelations" had referred them to him (see supra, fn. 30), Ido not credit his related testimony that he concludedfrom this alleged statement that they wanted to talk tohim about an affirmative action issue; that when he as-certained this was not true, he told them that he couldnot speak for "employee relations" as to this issue, al-though he was willing to talk to the two employees; andthat toward the end of the conversation, he offered tosend them "back" to employee relations. Nor do I credithis testimony, inconsistentwith both employees' ac-counts of the conversation, that the bulk of their ques-tions were not related to "employeerelations."4.Whether the Detroit unit employees' statutoryright to be considered for nonunit jobs on an equalbasis with nonunit applicants has been effectivelywaivedIn filling the nonunit systems liaison jobs, Respondentadmittedly followed its practice of giving first consider-ation to nonunit applicants and not considering unit ap-plicantsunless there are no qualified nonunit applicants.All parties appear to agree thatat least inthe absence ofan employer/union agreementproviding otherwise, Re-32This finding is based on Coffman's and Hodgson's uncontradictedtestimonyAs previously noted,therewere in fact 22 applicationsGibson testified that in specifying the number of applications,he referredto the job posting log As of the date when this log left the receptionist,she had entered the names of 18 applicants The names of the four addi-tional applicants were added by Couturier33 This finding is based on Coffman's and Hodgson's uncontradictedtestimonyOf the 18 applicants listed by the receptionist (see supra, fn32), 11 were unit members and 7 were not As previously noted, of the 22persons who eventually applied, 14 were unit members and 8 were not94 The evidence fails to show either that she was still working for Re-spondent at the time of the hearing,or that she was at any time a super-visor I reject the General Counsel's request for an adverse inferenceagainst Respondent because of her failure to testifyspondent'spractice in this respect violated Section8(a)(1) and(3) of the Act.Service Operations System, 272NLRB 1033 (1984);Marmon Transmotive,219NLRB102, 108 (1975), enfd. in relevant part 551 F.2d 732 (6thOr. 1977);ContinentalManor Nursing Home,233 NLRB665, 670 (1977);Central Transport,247 NLRB 1482, 1485(1980).Moreover,allpartiesagree that to be effective,any waiver of this right must be expressed clearly andunmistakably.Metropolitan Edison Co. v. NLRB,460 U.S.693, 707-708 (1983);Tocco Division of Park-Ohio Indus-tries v.NLRB,702 F.2d 624, 626 (6th Cir. 1983);Electri-calWorkers IBEW Local 1392 (Indiana & Michigan Elec-tric) V.NLRB,786 F.2d 733, 734 (6th Cir. 1986);SuffolkChild Development Center,277 NLRB 1345, 1349 (1985).However, the parties part company not only as towhether the union parties to the 1984-1987 Detroit con-tract effectively waived the unit members' statutory rightto be considered equally with nonunit employees fornonunit jobs, but also as to the kind of evidence receiva-ble to determine the issue.The General Counsel and Local 2500 contend that thefour corners of the 1984-1987 Detroit contract containno languageeven resembling a waiver of the unit mem-bers' promotion rights under the Act.35 On this premise,the General Counsel and Local 2500 go on to argue thatthis alleged absence of ambiguity forecloses the use ofany extrinsic evidence bearing on whether these rightswere effectively waived. The General Counsel and Local2500 rely on the italicized portion of the following lan-guage inToccoDivisionof Park-Ohio Industries, 257NLRB 413, 414 (1981), enfd. 702 F.2d 624 (6th Cir.1983):The Board requires . . . that the waiver not belightly inferred but must be "clear and unmistak-able." Such waiver may be found in express con-tract language or in unequivocalextrinsic evidencebearing upon ambiguous contractual language.[Em-phasis added, fns. omitted J3635Rather similarly, Respondent's counsel stated at the hearing that"there is silence in thecontracton this issue" Cf infra, fn 38.3ePark-Ohio,and many ofthe othercases cited here in connectionwith the waiver issue, involveclaimed waivers of a statutory representa-tive's right to compel the employer to bargainaboutparticular mandato-ry subjects of collectivebargaining rather than(as here) a claimed waiverof a right that an individual employee isordinarilyentitled to claim per-sonally andwithout being requiredto act throughhis bargaining repre-sentativeHowever, the Board reliedon thePark-Ohioclass ofcases inconsidering whether the bargaining representativehad effectively waivedeconomic strikers'statutory right to retaintheir relativeprestrike seniori-ty notwithstanding the employer's desireto putat thetop of the senioritylist the employeeswho workedduring the strikeGem City Ready MixCo, 270 NLRB 1260, 1261 fns 5, 6, and 7 (1984)Rather similarly, inconsideringwhether thebargaining representativehad effectively waivedthe right ofemployees who were unionofficials not to be penalized moreseverelythan other employees for participating in an unprotectedstrike,the SupremeCourtinMetropolitanEdisonrelied not only ona case in-volvingclaimed waiverof the right to refuseto cross apicket line, butalso on cases involving claimedwaiver ofbargainingrights (see infra, fn37)Wholly irrelevantto the instant case isMetropolitan Edisons'furtherstatement that a waiverof the statutory right to strike may be implied,rather than express, because of the unique connectionbetween arbitrationand the no-strike clause(460 U S at 708 fn 12) BLUE CROSS BLUE SHIELDHowever, in decisions subsequent toPark-Ohio,theBoard hasnot articulated or applied the italicized lan-guage.See,e.g., Suffolk Child Development,supra at 1349and casescited;Teledyne Industries,275 NLRB 520, 524(1985);GeneralTire& Rubber Co.,274NLRB 591(1985);Lamont's Apparel,268NLRB 1332, 1335-1337(1984).See Park-Ohio,supra at 626-627. Nor was thisportion of the Board'sPark-Ohiostandard applied by thecases cited inMetropolitan Edison,supra at 708 fn. 12, inconnection with the standards for determining whether aprotected right has been waived.37 See alsoAT&T,supra, 475 U.S. at 655 (concurring opinion) (". .be-cause the parties have submitted to us only fragmentarypieces of the bargaining history, we are not in a positionproperly to evaluate whether there is `the most forcefulevidence' that the parties did not intend for this disputeto be arbitrable"). Accordingly, I shall consider "extrin-sic evidence" as to the waiver issue without regard towhether the 1984-1987 Detroit contract is ambiguous re-garding unit employees' right to equal consideration fornonunit jobs.38Although the evidentiary weight of the bargaining his-tory leading up to the 1981-1984 Detroit contract maybe diminished by the fact that this was not the contractin effect when the systems liaison jobs were postedandfilled,Local 2500errs in itsapparent suggestion thatsuch bargaining history is entitled to virtually no weightat all.Continental Telephone Co.,274 NLRB 1452 (1985);Emery Industries,268 NLRB 824 (1984); see alsoCarbonFuel Co. v. Mine Workers,444 U.S. 212, 2 [9-222 (1979);Metropolitan Edison,supra at 708-709. On the other handin relying on four out-state contracts between 1974 and1987 and theirbargaininghistory, Respondenterrs in at-taching virtually no weight to the fact that they covereddifferentunits, in areas other than Detroit; contained lan-guage different from that in the Detroit agreements; andwere agreed to by locals other than Local 2500. SeeCarbon Fuel,supra at 219-222;Brown Co.,278 NLRB783, 784 (1986).On the basis of the legal principles and guidelines thatIhave thus found to be controlling, I find no clear andunmistakable expression of a waiver of the Detroit unitemployees' statutory right to be considered for nonunit37Chesapeake & Potomac Telephone Co. v. NLRB,687 F 2d 633, 636(2d Cir 1982) (union rightto receiveinformationrelevant to grievance),NLRBvSouthernCalifornia Edison Co,646 F 2d 1352, 1364 (9th Cir1981) (employees'right to refuseto cross lawful picket line at customer'spremises),CommunicationsWorkers of America Local 1051 v NLRB,644F 2d 923, 927 (1st Cir1981) (unionright to receive copies of documentsrelevant to grievance)38 I note Respondent's claim(see supra, sec II,F,2) that thefair em-ployment practiceclause constitutes a prima faciecontractualguaranteeof that rightCfCotter &Co , 276 NLRB 7114, 716 (1985)The casescited inthe text foreclose the application here ofcertain lan-guage inSchorr Stern Food Corp,227 NLRB 1650, 1653-1654 (1977),cited by the General Counsel ("The Boardwill not accept parol evi-dence to establish modificationof writtenagreements.`under theparol evidencerule, it is presumedthatalloral understandings on thesamesubjectmatter are merged inthe finalagreementof theparties)Thisprinciple was the basisforSchorr'srefusal to entertain,as a defenseto practicesand contractclauses thatafforded certain benefitsto unionmembers only,the contention thatthe union had never been recognizedas the employees'sole bargaining representativeeventhoughthe contractstated otherwise It is unnecessaryto consider here the precise scope ofthisparol-evidenceprinciple585jobs on an equal basis with nonunit applicants. The postsidebar remarks testified to by Jesky (supra, sec. II,C,2)do not constitute such a clear and unmistakable expres-sion even as to the 1981-1984 contract. Moreover, al-though Respondent takes the position that the Detroitunit employees' statutory rights with respect to transfer-ring to nonunit jobs were waived by the union in 1981 inexchange for preferential rights to unit employees intransferring to unit jobs, Respondent contends that thisalleged 1981waiver remained wholly effective eventhough the 1984-1987 Detroit contract afforded unit em-ployees less preference with respect to unit jobs than didthe 1981-1984 Detroit contract, and even though there isno evidence at all that the alleged waiver was referred toduring the negotiations that led up to the 1984-1987 De-troit contract in effect when Coffman and Hodgson ap-plied for the systems liaison jobs. Furthermore, on 23May 1985, Respondent's assistant general counsel Kien-baum, in her letter requesting the NLRB Regional Officeto dismiss the charges, said nothing at all about any oralagreement regarding nonunit jobs; rather, she merelystated that no contractual provision "requires the consid-eration ofbargainingunit employees for non bargainingunitpositions,"quoted the contractualmanagementrights clause, and stated that Respondent's preferentialpolicywas part of the "corporate job posting proce-dure." It is true that Respondent's negotiation team didnot consult with Kienbaum during the 1981-1984 Detroitnegotiations; indeed, there is no evidence that she waseven Respondent's counsel during the negotiation ofeitherDetroit contract .39 However, at leastsome sug-gestion of afterthought in Respondent's waiver conten-tion at the October 1985 hearing (where Respondent'sthen counsel-not Kienbaum-stated that "there is si-lence in the contract on thisissue") is conveyed by Kien-baum's May 1985 failure to mention any such allegedoral agreement after she had been advised that Respond-ent's admitted promotion policy was being challenged inan adversary legal proceeding before a Federal agency,and after she had had an opportunity to consult with Re-spondent'smanagementand the rest of its legal staff inframing her reply.Nor are these insufficiencies cured by any absence ofunion grievances regarding Respondent's implementationof its preferential practice as to nonunit jobs. There isvirtually no evidence that the International, Local 2500,or any of its sister locals knew, before the institution ofthe instant proceedings, that Respondent was followingthis practice as to the Detroit unit .40 SeeSuffolk Child39However, courtesy copies of Kienbaum's letters were sent to Em-ployee Relations Representative Marie B Jerke, who signed the 1984-1987 Detroit contract on Respondent's behalf40Couturier testified in October 1985 that from the fact that thesystem had been followed for the past 5 years, he inferred that the UAWknew that Respondentwas givinglower priority tobargaining unit mem-bersHowever, although employee Hodgson had started working in theDetroit unit before 1981, and had applied (on undisclosed dates) for abouteightexempt jobs before seeking the systems liaison job, she did notknow about Respondent's preferential practiceuntilApril 1985, whenCouturier described it to her as the reason for Respondent's refusal toconsider her for the systems liaison job 586DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDDevelopment,supra at 1349.It is true that some repre-sentativesof theInternationalmust have known,at leastuntil 1984,that as to nonunit jobs Respondent was fol-lowing various promotion policies that discriminatedagainst employees representedby theout-state locals.However,particularly in view of the evidence that unionrepresentatives believed the1974-1981 policyprecludedsuch out-state employees from being considered for suchjobs at all,41 the union representatives'knowledge about1974-1984out-state practices does not show knowledgethat since 1981, Respondent had been preferring nonunitapplicants to applicants in the Detroit unit. Moreover,Jesky,who participated in the 1981 Detroit negotiationswhen a waiver was allegedly agreed to,testified that Re-spondent's exercise of its preferential practice is a non-grievable matter-the position also takenby Local 2500(although not Respondent)in the instant proceeding. SeeSuffolk ChildDevelopment,supra at1351 fn. 10.I attach virtually no significanceto the factthat thereis little evidence as to any out-state grievances, and noevidence that any were filed except under the 1978-1981out-state contracts regarding promotions into nonunitjobs.As bothMeyer and Simpson testified,the 1984-1987 out-state contract provides in terms that such issuesare not subject to the grievance procedure. Moreover, asto nonunit jobs,the addendumto the 1974-1977 out-state(Flint)contract equated the rights of unit members withthose of nonemployees;Respondent took the positionthat this addendum to the1974-1977 Flintcontract wasapplicable to all the out-state employeescovered by the1978-1981 contracts;and as to nonunit jobs the 1981-1984 letter of understanding calls for consideration of"qualified"unit applicants"if no other qualified employ-ees specificallycovered by [Respondent's `nonnegotiatedjob postingpolicy']are selected." In short,such con-tracts furnished at least an arguable basis for the claimthat they contain a clear and unmistakable expression ofa waiver of the out-state employees'statutoryrights withrespect to promotion to nonunit jobs.My conclusion that there has been no clear and unmis-takable expressionof waiveras to the Detroit unit gainsfurther supportfrom Hodgson's and Coffman's uncontra-dicted and credible testimony about affirmative-actioncoordinatorGibson'sexplanationof whyRespondenthad its"corporate job posting procedurepolicy"of pre-ferring nonunit employees for nonunitjobs.Gibson saidnothing at all about any union agreement to this policy.Rather,Gibson said that this was a "company policy"followed byRespondent in response to the Union'shaving obtained in the bargaining agreement a preferenceto unit employees in filling unitjobs.Manifestly,a policyadopted by Respondent in response to a clause includedin the written agreement at the Union'sbehest cannotfairly be described as proceeding from any clear and un-mistakable expression of waiverby the Union.AlthoughRespondenttimelyobjectedon hearsaygrounds to Hodgson's and Coffman's testimony aboutwhat Gibson had told them,his explanationsof why Re-spondent was following its preferential "corporate post-ing policy" do not constitute hearsay under the FederalRules of Evidence. Thus, when Coffman told the manag-er of the direct billing department (a second-level super-visor) that she wanted to resolve "inside the Company"her "discrimination" problem about not being consideredfor promotion outside the bargaining unit, it was Gibsonto whom her manager referred her. Moreover, from Gib-son's testimony that inquiries of this nature are usuallyhandled by "employee relations," his further testimonythat he tries to help out "employee relations" personnelif they are unavailable or busy, and the credible evidencethat the employees had been told to talk to him and hadnever been referred to "employee relations," I infer that"employee relations" had delegated to Gibson the au-thority of "employee relations" to discuss with the twoclaimants their failure to be considered for the systemsliaison jobs; and that Gibson was untruthful in testifyingthat "employeerelations" did not ask him to talk toCoffman and Hodgson. Further, Gibson is admittedly asupervisor within the meaning of the Act. Accordingly, Ifind that the employees' testimony about Gibson's re-marks on this occasion is receivable to show the truth ofhis remarks about why management believed that it wasjustified in applying the policy that had excluded the em-ployees from consideration for such jobs. See Rule 801(d)(2),(C),(D) of the Federal Rules of EvidenceBaugh-man v.Cooper-Jarrett, Inc.,530 F.2d 529, 532 (3d Cir.1976), cert. denied 429 U.S. 825 (1976);Miles v.M.N.C.Corp.,750 F.2d 867, 873-875 (11th Cir. 1985); U.S. v.Diez,515 F.2d 892, 896 fn. 4 (5th Cir. 1975);United BeefCo., 277 NLRB 1014, 1026-1027 (1985).However, the question remains as to the weight to beaccorded to Gibson's remarks, particularly because of hisdemonstrable errors in describing to Hodgson and Coff-man the number of applicants, and the number of non-unit applicants, for the systems liaison analyst job.42 Al-though these errors show that he had little or no person-al knowledge about the specifics of how this particularjob had been filled, and either was misreading Respond-ent's records for that job or had an incomplete set ofrecords, I conclude that he knew why Respondent fol-lowed its preferential policy with respect tofilling non-unit jobs generally.Thus, as to how he knew about that policy, he testifiedthatwhen all qualified "protected group" applicants(e.g., blacks) for such jobs were unit employees, discus-sions about whether to continue preferring nonunit appli-cants are conducted between him and "staffingrepresent-atives,"who are directly responsible for administeringthat policy. Gibson participates in making such decisionsbecause, as coordinator of affirmative action and equalemployment opportunity programs, he develops, imple-ments, and monitors Respondent's affirmative actioncompliance plan under Executive Order 11246 on Non-discrimination under Federal Contracts (Bureau of Na-41This is shown by Simpson's testimony about the grievances filedunder the 1978-1981 out-state contracts, by her and Meyer's testimonyabout the 1981 out-state negotiations,by Meyer's testimony about theunion interpretation of the1980-1981out-state contract,and by the literallanguage of the 1974-1977 and 1980-1981 out-state contracts42 Because the complaint does not allege that any remarks by Gibsonconstituted a statutory violation by Respondent,I perceive no relevanceto the General Counsel's contention that an employee could reasonablybelieve that Gibson was speaking on Respondent's behalf BLUE CROSS BLUE SHIELDtionalAffairs,Fair Employment Practice Manual, 401:601-607),which forbids discrimination by governmentcontractors on the basis of race, color, religion, sex, ornational origin with respect to, among other things, up-grading, recruitment, and selection for training; as previ-ously noted, Respondent contends (supra, sec. II,F,2)that the portion of the collective-bargaining agreementthat forbids discrimination for such reasons as to bargain-ing unit jobs also facially prohibits discrimination withrespect to unit and nonunit jobs based on union consider-ations.43Moreover,Gibson apparently also performssome duties in connection with judicially ordered affirm-ative-action plans, approved by the Federal Government,regarding females, minorities, handicapped persons, Viet-nam-era veterans, and others; grievances involving al-leged noncompliance with such plans as to filling bar-gaining unit jobs can be filed at Step 3 of the grievanceprocedure.On request, Gibson can obtain, from theexempt-personneldepartment, job posting logs forexempt jobs. It is true that Gibson has no role in theprocess of direct negotiations with the Union, either atcontract time or in designated steps of the grievance pro-cedure. However, Gibson's immediate supervisor, James0.Cook (Respondent's "vice president, human re-sources"), who is also in charge of the exempt-personneldepartment where such "staffing representatives" work,is in charge of labor relations and signed, on Respond-ent's behalf, both the 1981-1984 and 1984-1987 bargain-ing agreementswith respect to the Detroit unit. As pre-viously noted, as to Respondent's preferential policyboth "employee relations" and the manager of the directbillingdepartment regardedGibson as sufficientlyknowledgeable to serve as company spokesman to em-ployees who were complaining about it as unfair and aform of discrimination. Indeed, Couturier testified that asto the systems liaison jobs, Gibson's office set a require-ment that at least two of them be filled by minority ap-plicants,and denied line management's request for awaiver as to one of these two vacancies. In view of theforegoing sources available to Gibson about manage-ment's believed justification for its preferential policy, Igive weight to his representations about this matter toHodgson and Coffman.In view of my finding that the Detroit unit employees'statutory right to be considered for nonlinit jobs on anequal basis with nonbargaining unit employees has notbeen effectively waived, I need not and do not considertheGeneral Counsel's contention that such a right isnonwaivable.For the foregoingreasons,I find that Respondent vio-lated Section 8(a)(l) and (3) of the Act by admittedlyfailing and refusing, because the employees in the unitrepresented by Local 2500 are union represented, to con-siderCoffman, Hodgson, and any other applicants em-ployed in that unit, on an equal basis with nonbargainingunit employees for the position of systems liaison analyst.43However,Gibsontestified that in hiscapacityas affirmative actioncoordinator,he is notinvolvedin any union or nonunion issues or laborrelations issues astheyrelate to unionsCONCLUSIONS OF LAW5871.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.Local 2500 is a labor organization within the mean-ing of Section 2(5) of the Act.3.Respondent has violated Section 8(a)(1) and (3) ofthe Act by failing and refusing, because the employees inthe unit represented by Local 2500 are union represent-ed, to consider Joanne Coffman, Patti L.Hodgson, andany other applicants employed in that unit, on an equalbasis with nonbargaining unit employees for the positionof systems liaison analyst.4.The foregoing unfair labor practice affects com-merce within the meaning of the Act.THE REMEDYHaving found that Respondent has violated the Act incertain respects, I shall recommend that Respondent berequired to cease and desist from such conduct, and likeor related conduct, and to take certain affirmative actionto effectuate the policies of the Act.As previously noted, the General Counsel stated at theoutset of the hearing that he was contending that Hodg-son, Coffman, and other employeesin the bargaining unitrepresented by Local 2500, were discriminated against bybeing denied equal consideration for the systemsliaisonanalyst position.Moreover, Respondent has throughoutthese proceedings contended that Hodgson and Coffmanwere denied consideration for this job pursuant to apolicy that applied to all members of the unit representedby Local 2500 (and, indeed, to all union-represented em-ployees).Accordingly, I believe Respondent to be suffi-ciently on notice that it may be required to afford reliefto membersof Local 2500's bargaining unit in addition toHodgson and Coffman, even though the complaint itselfalleged discrimination against them alone and the prayerfor relief requested an order requiring Respondent tomake Coffman and Hodgson whole "for any loss ofwages or other benefits due to Respondent's failure toproperly consider them for the Liaison Analysts positionuntil such time as Respondent reposts the position andcompletes its nondiscriminatory administration of theposting and selection process . . . It is further prayedthat the Order provide for any and all other relief appro-priateherein."Harvard Folding Box Co.,273NLRB1031, 1031-1032 (1984);Nabco Corp.,266 NLRB 687 fn.1 (1983).Accordingly, Respondent will be required to considerCoffman, Hodgson, and any other members of the unitrepresented by Local 2500 who applied for the systemsliaison job posted on 6 February 1985, together with allother applicants for that job pursuant to that posting,without regard to whether the applicants were represent-ed by Local 2500. Further, Respondent will be requiredto offer jobs as systems liaison analysts to all applicantswho were represented by Local 2500 and would havebeen offered such jobs but for Respondent's failure toconsider such applicants on an equal basis, with the se-niority and any other rights and privileges they wouldhave enjoyed if they had been hired for such positions, 588DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDor, if those positions no longer exist, substantially equiva-lent positions, dismissing, if necessary, any and all per-sons hired to fill such positions pursuant to that postingor thereafter. Respondent will also be required to makewhole for any losses they may have suffered all employ-ees represented by Local 2500 whom, pursuant to the 6February 1985 posting, it would have transferred to theposition of systems liaison analyst but for its unlawfuldiscrimination against them.Spencer Foods,268 NLRB1483, 1485-1487 (1984), remanded in relevant part subnom.Food & Commercial Workers Local 152 (SpencerFoods),768 F.2d 1463, 1476-1477 (D.C. Cir. 1985);Conti-nental Manor,supra, 233 NLRB at 670, 677-678; cf.Serv-iceOperations,supra, 272 NLRB 1033;Inland ContainerCorp., 275NLRB 378 (1985);Packing House Services v.NLRB,590 F.2d 688, 697-698 (8th Cir. 1978), and casescited. Backpay shall be computed in accordance with theformula set forth in F.W. WoolworthCo., 90 NLRB 289(1950),with interest as prescribed inFlorida Steel Corp.,231 NLRB 651 (1977).44 In addition,as to all applicantsinitiallydenied consideration for such jobs because oftheir representation by Local 2500, Respondent will berequired to remove from their files any reference to suchaction, and notify them in writing that this has beendone. SeeSterling Sugars,261 NLRB 472 (1982).I find no merit in Respondent's contention that Hodg-son and Coffman should at this point in the proceedingbe denied affirmative relief because the record allegedlyshows that they did not meet the essential requirementsfor the systems liaison analyst positions. Thus, successfulapplicant Dipace (who according to Couturier was suc-cessfully performing the duties of systems liaison analysttrainee)may have possessed the essential qualificationsfor the job only if 2 years of her serviceas a unit leaderconstituted supervisory or analytic experience. Accord-ingly, Coffman's 7 years and 10 months as a unit leaderwould at least arguably show 2 years of supervisory oranalytic experience, the only deficiency cited by Couturi-er as to her. Further, Couturier testified at one point thatthe same work experience could be used for both theeducation criteria and the previous work experience cri-teria.Accordingly, his testimony that serviceas a unitleader would at least arguably show supervisory or ana-lyticexperiencemeans that Hodgson's more than 4years' experience as a unit leader in direct billing at leastarguably met the education criterion (4 years as supervi-sor or analyst, as a substitute for 2 years of college) andwork experience (more than 4 years in Respondent'semploy, with 2 years as supervisor or analyst). Indeed,although it is difficult to determine from the record evi-dence (which includes relevant documents that are hardto read) whether all the other seven nonunit applicants(who were all interviewed for the job) had the essentialrequirements for the position, the record suggests that atleastKidd and Hadacz may not have so qualified. More-over, the interview form for successful candidate Hill has(like the form for successful candidate Dipace) a check-mark before the printed words "Candidate selected has"and, after that, has the handwritten entry, "The candi-dates selected are more knowledgeable in experience re-44 See generallyIsis Plumbing Co,138 NLRB 716 (1962)quirement (a broader knowledge of system develop-ment)."45These entries suggest that Dipace and Hillmay have been initially rejected.The seeming inconsist-encies between Couturier's testimony and Respondent'srecords can be disposed of at the compliance stage.Couturier testified that under Respondent's affirmativeaction plan, two of the four vacant systems liaison ana-lyst jobs had to be filled by minoritycandidates,who forpurposes material here did not include Hodgson or Coff-man.46He further testified,with some support fromGibson and from Respondent's records, that Respond-ent's equalemployment opportunity office rejected theline department's request to waive the affirmative actionbenchmark as to one of the two systems liaison jobs towhich it applied; Couturier's testimony and Respondent'srecords indicate that the requested waiver involved thevacancy eventually filled by minoritycandidateHill.TheGeneral Counsel seems to contend that as to the relief towhich Coffman and Hodgson are entitled, this evidenceisirrelevant because affirmative action considerationswere neither mentioned to them when they asked thereasons for their rejection, nor set forth by Kienbaum inRespondent's statement of position,nor referred to in theevaluation forms for the unsuccessful applicants whowere interviewed.Gibson's testimony aboutmanage-ment's conferences in connection with filling job vacan-cies shows that management'sdecisions sometimes in-volved adjustments between affirmative action consider-ations and the preferential policy here found unlawfulwith respect to Local 2500's unit. I shall leave to thecompliance stage the effect (if any) of Respondent's Feb-ruary-May 1985 affirmative action program on the identi-ty of the employees entitled to affirmative relief underthe recommended Order.Harvard Folding Box,supra,273 NLRB 1031.The General Counsel's brief asks me to include in myrecommended Order certain provisions that he describes,and which will be referred to here, as a visitatorialclause. The requested provision reads as follows:For the purpose of determining or securing compli-ance with this Order, the Board, or any of its dulyauthorized representatives,may obtain discoveryfrom the Respondent,its officers,agents, successorsor assigns, or any other person having knowledgeconcerning any compliance matter, in the mannerprovided by Federal Rules of Civil Procedure. Suchdiscovery shall be conducted under the supervisionof the United States Court of Appeals enforcing thisOrder and may be had upon any matter reasonablyrelated to compliance with this Order, as enforcedby the Court.The prayer for relief set forth in the complaint asksthat "the Order provide for any and all other relief ap-propriate herein," but does not specify a visitatorial45 The application form filled out by Hill herself states that her collegemajor was "Psychlgy" (sic).46 Both of them appeared to be Caucasian. According to Couturier,their sex would not render them minority candidates for this particularposition BLUE CROSS BLUE SHIELD589clause.Nor did the General Counsel request such aclauseat any time before filing his brief in December1985.44Respondent's December 1985 opposition to theGeneral Counsel's motion (includedin itsDecember1985 brief) for leave to amend the complaint (see supra,sec. II,F,I) includes a footnote seeking denial of the visi-tatorial provision on the ground that the request thereforgoesbeyond the pleadings and gains no support in therecord facts, and that "The General Counsel has merelymade abstract and factually unsupported legal argumentsthat do not apply here." However, Respondent neitheralleges thatearlier notice of this request would havecaused it to put in different or additional evidence, norrequests an opportunity to adduce additional evidence,nor specifies why the General Counsel's arguments areallegedly inapplicable to the instant case (cf infra, fn.48).Accordingly, the request for a visitatorial clause willbe considered on its merits. SeeNabco Corp.,supra, 266NLRB 687 fn. 1.To the extent that the visitatorial clause is directed tothose persons identified in the order (namely, the Re-spondent, its officers, agents, successors, or assigns), theBoard's power to include such a provision in its orderseems clear.US v.Grinnell Corp.,384 U.S. 563, 579(1966) ("a relief commonly granted for the purpose ofdetermining whether a defendant has complied with anantitrust decree . . . [an] important and customary . . .provision");USv Bausch & Lomb Co.,321U.S. 707,725-728 (1944);NLRB v. Steineifilm, Inc.,702 F.2d 14,15, 17 (1st Cir. 1983);Nassau & Suffolk Contractors Assn.v.NLRB,321 F.2d 130, 138 (2d Cir. 1963);TurnbullCone Baking Co., 271NLRB 1320, 1360 (1984), enfd. 778F.2d 292 (6th Cir. 1985);F.W. Woolworth Co.,90 NLRB289, 294 (1950);Smyth Mfg.Co., 277 NLRB 680, 683(1985).Neither thesecases,nor the others cited in the GeneralCounsel's brief, address the Board's power toissue anorder affording itself the right to obtain "discovery[from] any other person [not otherwise identified in theorder or a party to the proceeding] having knowledgeconcerning any compliance matter." Rather, the GeneralCounsel's brief relies on Rule 69 of the Federal Rules ofCivil Procedure, which states, "In aid of the judgment orexecution, the judgment creditor . . . may obtain discov-ery from any person, including the judgment debtor, inthe manner provided in these rules. . . ." In interpretingthis provision, the courts have held that the foregoinglanguage doesafford a judgment creditor certain discov-ery rights against third parties, but that such rights arenot unlimited. Thus, it has been held that a judgmentcreditor must make at least some showing of an alter egorelationship before Rule 69 empowers him to require re-sponses to interrogatories directedat alleged alter egosof the judgment debtor.Strick Corp. v. Thai Teak Prod-uctsCo.,493 Fed. Supp. 1210, 1217-1218 (E.D. Pa.1980). Rather similarly, where a third party was requiredto produce (pursuant to discovery proceedings)a settle-ment agreementwith the judgment debtor, the judgmentcreditor had shown that the relationship between thethird party and the judgment debtor (namely, their con-trolby the same individual) raised reasonable doubtsabout whether the transfer of assets pursuant to the set-tlement agreementwas bona fide or was intended to stripthe judgment debtor of any assets that might satisfy thejudgment.Magnaleasing, Inc. v. Staten IslandMall, 76F.R.D. 559 (D.C. N.Y. 1977). See alsoCaisson Corp. v.County West Bldg. Corp.,62 F.R.D. 331 (D.C. Pa. 1974);Hartmann v.U.S., 79 F.R.D. 705 (D.C. Wis. 1978). How-ever, substantially this kind of limitation is imposed bythe languagein the proposed visitatorial clause that suchdiscovery "may be had upon any matter reasonably re-lated to compliance with this Order." Accordingly, Iconclude that Rule 69 supports the Board's power to in-clude in the visitatorial provision the foregoinglanguagewith respect to third parties. SeeRegal Knitwear Co. v.NLRB,324 U.S. 9 (1944).In attempting to show that exercise of theBoard'spower to issue such an order would effectuate the poli-cies of the Act, the General Counsel alleges that in polic-ing enforcement with court enforced Board orders, theRegional Offices are often unable to obtain sufficient co-operation from respondents to enable these offices to de-termine with certainty whether compliance is possible orhas been achieved. By way of specificexample,the Gen-eralCounsel asserts that respondents frequently fail tofurnish documentation sufficient to enable theRegionalOffice to fully verify a claim that the respondents areunable to comply with ordersrequiringmoney payments;and that named respondents and nonpartiesto a Boardproceeding often, by failing to cooperate with the Re-gional Office, prevent it from ascertaining whether thenonparties are liable for noncompliance, in whole or inpart,as alter egos,disguised continuances, or successors(bona fide or otherwise). On the basis of these represen-tations asto the agency's cumulative institutional experi-ence, I find that the absence from previously issuedBoard orders of provisions that empower the regional of-fices to compel the submission of certain kinds of infor-mation has with significant frequency rendered the re-gional offices unable to make a fully informed judgmentabout whether Board orders have been complied with tothe extent possible.4847 On 23September 1985, GeneralCounsel Rosemary Collyerissued,and released to the general public, a memorandum instructing all Region-alDirectors to seek inclusion of this clause in all of the Board's remedialorders.Further,she directed that becausesuch clauseshad notbeen rou-tinely sought in the past,the complaint should in all cases contain a sepa-rate prayerfor theinclusion of such a clause in theOrder The GeneralCounsel'sMemorandum85-5 on Visitatorial Clauses, 120 LRR 137 Al-though the instant complaint was issued in June1985, beforethe issuanceof this memorandum,the hearingdid notbeginuntil 7 October 1985,about 2 weeks after the memorandumissuedThe above-cited issue of theLabor Relations Reporter isdated 14 October 1985, 5 days after the closeof the instant hearing.48 CfNLRBvSeven-Up Bottling Co,344 U S 344, 346-350 (1953);IsisPlumbingCo,138NLRB 716, 720 (1962),enf denied on othergrounds 322F 2d 913 (9th Cir 1963),Philip Carey Mfg. Co. v NLRB,331F 2d 720, 729-731 (6th Cir 1964), cert denied 379 U S 888 (1964). Theinstant request for a visitatonal clause is notbasedon any special circum-stances in the instantcase but,rather, ispart of theGeneral Counsel'seffort to inducethe Board to include such clauses in all remedial ordersas a matterof uniform policyIn such a situation,although for procedur-al reasons representationsaboutagency experience must in the first in-stance be made and disposedof bythe administrative law judge in eachContinued 590DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAs the General Counsel's brief rightly assumes (with-out quite saying so in terms), after the issuance of aBoard order, effectuation of the statutory policy calls forinitiating ancillary proceedingswhen, and only when,such proceedings are warranted by the facts. The Agen-cy's decision about whether to initiate such proceedingsis,perhaps, most significant where the Board's order hasbeen enforced by a court of appeals and the relief soughtwould be an adjudication in contempt on the basis ofclear and convincing evidence; an erroneous decision notto proceed may permit a repetition of conduct that vio-lated both the Act and the court's judgment, whereas anerroneous decision to proceed not only will require allparties to suffer the time and expense of fruitless litiga-tion, but also may cause the loss of tax money throughpayments made under statutes such as the Equal Accessto Justice Act (28 U.S.C. § 2412). As to such contemptor other ancillary proceedings, the Regional Offices' abil-ity to make an informed judgment about whether to initi-ate them would be substantially improved by the accessspecified in the proposed visitatorial clause. Further, Iam persuaded by the General Counsel's argument that asufficient equivalent for the visitatorial clause is not pro-vided by Section 11 of the National Labor RelationsAct, which affords the Board power under certain cir-cumstances to issue subpoenas enforceable by the Feder-alDistrictCourts.As the General Counsel points out,whether the Board's power under Section 11 routinelyextends to a compliance-stage inquiry about whether toinstitute contempt or other ancillary proceedings in thecourt of appeals, it is more appropriate that any judicial-ly supervised discovery be conducted under the aegis ofthe court that has sole jurisdiction to conduct a proceed-ing to determine whether its own judgment has beencomplied with. Cf.NLRB v. Warren Co.,350 U.S. 107,112 (1955).49 Furthermore, and whether or not a Boardorder without a visitatorial clause would be regarded bythe enforcing court of appeals as affording discoverypowers to the Regional Office,50 the inclusion of such aclause would unequivocally afford such powers and sub-ject them to the court of appeals' supervision.Steiner-film,supra, 702 F.2d at 15, 17.Finally, I agree with the General Counsel that the visi-tatorial clause does not work any undue hardship oneither respondents or others who may be subjected to it.case where such a clause is requested and before a definitive Board rulingabout whether to include it as standard practice,little significance at-taches to the opinion of any individualjudge in any individual case aboutthe frequency and seriousness of the problem allegedly addressed SeeUniversal Camera Corp. v. NLRB,340 U.S 474, 496-497 (1951)49As to a subpoena issued under Sec 11, whether that court of ap-peals played any role at all would depend on whether the district court'sjudgment was appealed,and (even then) on whether the district court'sjurisdiction fellwithin the jurisdiction of the court of appeals that en-forced the Board's order See Secs 10(e) and(I) and 11(2)of the Act,NLRB v General Electric Corp,418 F 2d 736, 739 (2d Cir 1969), certdenied 397 U S 965 (1970), J.P. Stevens Co v NLRB,388 F 2d 892 (4thCir 1967),NLRB v B. V D Co.,225 F 2d 923 (DC Cir 1955).More-over, as the General Counsel points out, the procedure called for by Sec11, under which an appeal from the district court's determination may betaken as a matter of right, may lead to a good deal of delay in obtaininginformationcalled for bya subpoena issued under that sectionssCompareNLRB v Dixon,189 172d 38, 39 (8th Cir 1951), withNLRB v Deena Artware,251 F 2d 183 (6th Cir 1958) (then Circuit JudgePotter Stewart dissenting)Even as to those who are neither identified in the order(as respondent and his officers,agents,successors, andassigns)nor their alleged privies or abettors, the pro-posed visitatorial clausemerely subjects them to thesame discovery as does Rule 69, FRCP, after a districtcourt judgment has been entered. Moreover, as to thosewho are so identified or are alleged to be their privies orabettors, the proposed visitatorial clause subjects them tothe same discovery to which parties to civillitigation aresubjected as a matter of course, and to which both theBoard and a respondent are routinely exposed once con-tempt proceedings are initiated in the court of appeals.Surely, because the very reason for the issuance of theorder was to remedy the respondent's violation of theAct, it is fair to require him to provide through discov-ery any evidence he may have in support of a claim thatcompliance is impossible or has already been accom-plished. Indeed, the proposed visitatorial clause may ben-efita respondent,where evidence obtained by theAgency under the discovery procedure was not in factwithin the respondent's control and such evidence obvi-ates further proceedings by persuading agency investiga-tors that the respondent has complied with the order tothe extent that he is able to do so.For the foregoing reasons, I shall include in my rec-ommended Order a visitatorial provision substantially thesame as that requested by the General Counsel, but withsome minor changes to cover ancillary, noncontemptproceedings in the event that judicial enforcement of theOrder is never sought.Respondent will also be required to post appropriatenotices.On these findings of fact and conclusions of law andor the entire record, I issue the following recommend-ed5lORDERThe Respondent, Blue Cross Blue Shield of Michigan,Detroit,Michigan, its officers,agents, successors,and as-signs, shall1.Cease and desist from(a)Discouraging membership in or activities on behalfof Local 2500, International Union, United Automobile,Aerospace and AgriculturalImplementWorkers ofAmerica, UAW, by failing and refusing to consider, onan equal basis with employees not includedin a unit rep-resented by a labor organization, employees in a unit rep-resented by Local 2500 for transfer to jobs not includedin a unit represented by a labor organization.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Consider for the systems liaison analyst job postedon 6 February 1985 Joanne Coffman, Patti L. Hodgson,51 If no exceptionsare filed as provided by Sec 102.46of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as providedin Sec102 48of the Rules,be adopted by theBoard and all objectionsto them shall be deemed waived for all pur-poses BLUE CROSS BLUE SHIELDand any other members of the unit represented by Local2500 who applied for that job, together with all otherpersonswho applied for that job, without regard towhether the applicants were in the unit represented byLocal 2500.(b)Offer jobs as systems liaison analysts to all appli-cants pursuant to that posting who were represented byLocal 2500 and would have been offered such jobs butforRespondent's failure to consider such applicants onan equal basis,with the seniority and other rights andprivilegesthey would have enjoyed if they had beentransferred to such positions or, if those positions nolonger exist, substantially equivalent positions, dismissing,if necessary, any and all persons transferred into such po-sitions pursuant to that posting or thereafter.(c)Make whole, in the manner set forth in the remedysection above, those employees the Respondent wouldhave transferred to systems liaison jobs but for its unlaw-ful discrimination, for any losses they may have sufferedby reason of the discrimination against them.(d)As to all applicants (including but not limited toCoffman and Hodgson) initially denied consideration forsuch jobs because of their representation by Local 2500,remove from their files any reference to such action, andnotify them in writing that this has been done.(e)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(f)Post at its facilities in Detroit, Michigan, copies ofthe attached notice marked "Appendix."52 CQpies of thenotice, on forms provided by the Regional Director forRegion 7, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tivedays in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany othermaterial.(g)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.68 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-al Labor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates Government591The National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT discourage membership in or activitieson behalf of Local 2500, International Union, UnitedAutomobile,Aerospace and AgriculturalImplementWorkers of America, UAW, by failingand refusing toconsider, on an equal basis with employees not includedin a union represented unit,employees in a unit repre-sented by Local 2500 for transfer to jobs not included ina union-represented unit.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteedyou by Section 7 of the Act.WE WILL consider for the systems liaison analyst jobposted on 6 February 1985 Joanne Coffman, Patti L.Hodgson, and any other members of the unit representedby Local 2500 who applied for that job, together with allother persons who applied for that job, without regardto whether the applicants were in the unit represented byLocal 2500.WE WILL offer jobs as systemsliaisonanalyst to all ap-plicants who were represented by Local 2500 and wouldhave been offered such jobs pursuant to the 6 February1985 posting but for our failure to consider such appli-cants on an equal basis, with the seniority and otherrights and privileges they would have enjoyed if theyhad been transferred to such positions, or, if those posi-tions no longer exist, substantially equivalent positionsdismissing, if necessary, any and all persons transferredinto such positions pursuant to that posting or thereafter.WE WILL make whole, with interest, those employeeswe would have transferred to systems liaison jobs but forour unlawful discrimination, for any losses they mayhave suffered by reason of the discriminationagainstthem.WE WILL remove from the files of Coffman,Hodgson,and all other applicants initially denied consideration forthe systems liaison analyst jobs because of their represen-tation by Local 2500, any reference to such action, andnotify them in writing that this has been done.BLUE CROSS BLUE SHIELD OF MICHIGAN